As filed with the Securities and Exchange Commission on January 4, 2008 Registration No. 333-148295 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment Number 1 to Form SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AURIGA LABORATORIES, INC. (Name of small business issuer in its charter) Delaware 2834 84-1334687 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 10635 Santa Monica Boulevard, Suite 120 Los Angeles, CA 90025 (310) 461 3600 (Address and telephone number of Registrants principal executive offices and principal place of business) Philip S. Pesin, Chief Executive Officer 10635 Santa Monica Boulevard, Suite 120 Los Angeles, CA 90025 (310) 461-3600 (Name, address, and telephone number of agent for service) COPIES TO: William B. Barnett, Esq. Law Offices of William B. Barnett 21550 Oxnard Street, Suite 200 Woodland Hills, CA 91367 (818) 595-7717 Approximate date of proposed sale to the public:From time to time after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o CALCULATION OF REGISTRATION FEE Titleofeach classof securitiestobe registered Amount tobe Registered Proposed maximum offeringprice per share(1) Proposed maximum aggregate offeringprice Amountof registration fee Common Stock of certain Selling Shareholders 24,577,500 $ 0.06 $ 1,474,650 $ 57.95 Total Registration Fee $ 57.95 (1) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933, using the average of the high and low price as reported on the Over-The-Counter Bulletin Board on December 18,2007, which was $0.06 per share. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the SEC is effective.This prospectus is not an offer to sell and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated January 4, 2008 PROSPECTUS Up to 24,577,500 shares of common stock AURIGA LABORATORIES, INC. Auriga Laboratories, Inc. is registering up to 15,000,000 shares of our common stock for resale, par value $0.001 per share (“Shares”) issuable to Dutchess Private Equities Fund, Ltd. (“Dutchess”).We are registering 9,577,500 shares of common stock for sale by existing holders. This offering will terminate when all 24,577,500 shares are sold or the date which is five years after the issuance of the last share of common stock, unless we terminate it earlier. Our common stock is registered under Section 12(g) of the Securities Exchange Act of 1934 and is listed on the over-the-counter bulletin board under the symbol “ARGA.OB.” The closing price of our common stock as reported on the over-the-counter bulletin board on December 18, 2007 was $0.06. These shares may be sold by the Selling Stockholders from time to time in the over-the-counter market or other national securities exchange or automated interdealer quotation system on which our common stock is then listed or quoted, through negotiated transactions or otherwise at market prices prevailing at the time of sale or at negotiated prices. The Selling Stockholder, and any participating broker-dealers, may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended, or the “Securities Act,” and any commissions or discounts given to any such broker-dealer may be regarded as underwriting commissions or discounts under the Securities Act. The Selling Stockholder has informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. Investing in the common stock involves risks.You should not invest unless you can afford to lose your entire investment.See “Risk Factors” beginning on page 7.Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. All of the common stock registered by this prospectus will be sold by the selling stockholders at the prevailing market prices at the time they are sold.Auriga Laboratories, Inc. is not selling any of the shares of common stock in this offering and therefore will not receive any proceeds from this offering.Auriga Laboratories, Inc. will, however, receive proceeds from and upon drawdowns made pursuant to the equity line with Dutchess Private Equities Fund, Ltd. The date of this prospectus is January 4, 2008 1 PROSPECTUS SUMMARY AURIGA LABORATORIES, INC. This summary highlights the key information contained in this prospectus.Because it is a summary, it does not contain all of the information you should consider before making an investment decision.You should read the entire prospectus carefully, including the section entitled “Risk Factors,” as well as our consolidated financial statements, and the footnotes thereto, that appear elsewhere in this prospectus.All information contained in this prospectus is adjusted to reflect a 1-for-15 reverse split of our common stock effected on July 20, 2006.Unless the context otherwise requires, the terms “we,” “us,” “our,” “our Company,” “Auriga” and similar expressions refer to Auriga Laboratories, Inc., a Delaware corporation formerly known as Multi-Link Telecommunications, Inc., and, unless the context indicates otherwise, also includes our wholly-owned subsidiaries. Company Overview We area pharmaceutical company conducting business through a unique, nationwide commission-based sales model.Our business model combines driving revenues through a variable cost commission-based sales structure, acquisition of proven brand names, introduction of new brands, and a strategic development pipeline, all of which are designed to enhance our direct relationships with physicians nationwide. We believe an innovative, commission-only sales force structure allows us to cover sales territories that traditionally would not be a focus for large pharmaceutical companies.Currently, we have approximately 300 sales representatives. Our operations are conducted through threedistinct divisions.The first is the Auriga Branded Prescriptions division which focuses on the respiratory, dermatology, oncology and psychiatry markets.The second is the Auriga Consumer Brands division focusing initially in the respiratory over-the-counter markets.The third is the Advanced Topical Solutions Pharmaceuticals division, which is dedicated primarily to Dermatologists with a secondary focus on Gastroenterologists and Colon-Rectal Specialists. Our corporate strategy focuses on two primary objectives.The first is building an innovative, nationwide sales model that drives revenue through a variable cost, commission-only structure.The second is developing a diversified product portfolio by acquiring proven brands, the introduction of line extensions, reformulations, and the strategic development of our own products. Corporate History In May 2006, Auriga Laboratories, Inc., a privately-held Delaware corporation formed in April 2005 (“Old Auriga”), entered into an Agreement and Plan of Merger with Multi-Link Telecommunications, Inc., a Colorado corporation (“Multi-Link”), to merge with and into a wholly-owned subsidiary of Multi-Link.Prior to the merger, Multi-Link was a publicly-traded corporation trading under the stock symbol MLNK.OB, and had no material assets, liabilities or operations.The merger of Old Auriga with Multi-Link’s wholly-owned subsidiary was completed on May 17, 2006.Pursuant to the merger, Old Auriga’s stockholders became the holders of approximately 93% of the outstanding shares of Multi-Link.In July 2006, Multi-Link reincorporated in the State of Delaware and changed its name to Auriga Laboratories, Inc.Multi-Link provided basic voice mail, call routing and advanced integrated voice and fax messaging to small businesses.Since the merger with Multi-Link, we have 2 notconducted any business other than operations heretofore conducted or contemplated to be conducted by Old Auriga.Because the stockholders of Old Auriga became the controlling stockholders of Multi-Link after the merger, Old Auriga was treated as the acquirer for accounting purposes and, therefore, the transaction was accounted for as a reverse merger.Accordingly, for accounting purposes, the historical financial statements presented are those of Old Auriga. Following the merger, on July 11, 2006, we effected a 1-for-15 reverse stock split, which became effective on July20, 2006.Unless provided otherwise, each of the share numbers set forth in this prospectus reflect the changes to our capital stock effected by the merger and the reverse stock split. On December 28, 2006, our Board of Directors (our “Board”) adopted a resolution amending our bylaws for the purpose of changing our fiscal year.The amendment serves to change our fiscal year end from March 31 to December 31, effective December 31, 2006.As a result, all references in this prospectus to the “year ended December 31, 2006” refer to the nine-month transition period from April 1, 2006 to December 31, 2006. Company Information We are a Delaware corporation with our principal executive offices located at 10635 Santa Monica Boulevard, Suite 120, Los Angeles, California 90025.Our telephone number is (310) 461-3600.Our website is located at http://www.aurigalabs.com.We do not intend the information found on our website to be a part of this prospectus. Trading in our common stock under its current trading symbol, ARGA.OB, commenced on July 20, 2006, through the OTC Bulletin Board.Prior to June 20, 2006, our common stock thinly traded through the OTC Bulletin Board under our previous trading symbol, MLNK.OB, and under our previous name, Multi-Link Telecommunications, Inc. The Offering We are registering up to 24,577,500 shares for resale by Selling Stockholders.We currently have62,454,037 shares of common stock outstanding. The Shares are being registered in order to allow the Selling Stockholder to resell them from time to time in the future through the use of this prospectus.We have registered this offering in compliance with registration rights, which we granted to certain of the Selling Stockholders when we sold the Shares to them.The Selling Stockholders are not required to sell the Shares; sales of the Shares are entirely at the discretion of each Selling Stockholder.The Selling Stockholder may sell the Shares either on the open market at the market price in ordinary broker transactions or in negotiated transactions, and they may pay broker commissions in connection with such transactions.We will not receive any of the proceeds of sale of the Shares nor pay any broker commissions in connection with such sales; however, we will receive funds from and upon any drawdowns of the equity line.We will pay the costs of registering the offer and sale of the Shares with the Securities and Exchange Commission (“SEC”) and any required state securities agencies. 3 The following table provides a brief summary of this offering: Shares offered by the Selling Stockholders: 24,577,500 Shares, including: ·9,577,500 shares of currently issued common stock; ·15,000,000 issuable upon draw down under the Equity Line; and Common stock outstanding prior to offering Common stock, $0.001 par value: 62,454,037(as of January 3, 2007). Common stock to be outstanding after the offering, assuming complete draw down on the Equity Line of Credit: 77,454,037 Common stock to be outstanding after the offering, assuming no draw down on the Equity Line of Credit: 62,454,037 Use of proceeds: We will not receive any proceeds from the sale by the Selling Stockholders of Shares in this offering, except upon drawdowns made pursuant to the Equity Line (as defined in the Summary Regarding Transaction with Dutchess, beginning on page 5).When Dutchess sells Shares issued under the Equity Line we will receive proceeds (up to $2,500,000) when we put Shares to Dutchess.We intend to use these proceeds for general working capital purposes. Risk Factors: An investment in our common stock involves significant risks.See “Risk Factors” beginning on page 7. 4 SUMMARY REGARDING TRANSACTION WITH DUTCHESS On December 17, 2007, we entered into an Investment Agreement (the “Investment Agreement”) with Dutchess Private Equities Fund, Ltd.Pursuant to this Investment Agreement, Dutchess is irrevocably boundto purchase up to $2,500,000 of our common stock over the course of thirty-six (36) months (the “Equity Line of Credit; or “Equity Line”). The amount that we shall be entitled to request from each purchase (“Puts”) shall be equal to, at our election, either (i) up to $250,000, or (ii) 200% of the average daily volume (U.S. market only) of the common stock for the ten (10) trading days prior to the applicable Put notice date, multiplied by the average of the three (3) daily closing bid prices immediately preceding that Put Date. The “Put Date” shall be the date that Dutchess receives a put notice of a draw down by us. The purchase price shall be set at ninety-three percent (93%) of the lowest bid price of the common stock during the Pricing Period.The “Pricing Period” shall be the five (5) consecutive trading days immediately after the Put notice date.There are put restrictions applied on days between the Put date and the closing date, which would be seven (7) days following the Put notice, with respect to that particular Put.During this time, we shall not be entitled to deliver another Put notice.Although cash received from each Put will increase our liquidity, the sale of our common stock to Dutchess in accordance with the Investment Agreement may have a dilutive impact on our shareholders.As a result, our net income per share could decrease in future periods and the market price of our common stock could decline. In connection with the Investment Agreement, we entered into a Registration Rights Agreement with the Investor (the “Registration Agreement”).Pursuant to the Registration Agreement, we are obligated to file a registration statement with the Securities and Exchange Commission (the “SEC”)covering the shares of common stock underlying the Investment Agreement within fifteen (15) days after the December 17, 2007 execution of the Investment Agreement.In addition, we are obligated to use all commercially reasonable efforts to have the registration statement declared effective by the SEC within ninety (90) days after the December17, 2007 execution of the Investment Agreement.The Investment Agreement does not impose any penalties on us for failure to meet either the 15-day or 90-day obligations; however, we will endeavor to meet both such deadlines. We agreed to pay Dutchess $15,000 in cash as reimbursement for legal fees in connection with the preparation of the Investment Agreement and the Registration Agreement. 5 SELECTED FINANCIAL AND OPERATING DATA In the table below, we provide you with our historical summary financial data for the periods from April 1, 2006 to December 31, 2006 and January 1, 2007 to September 30, 2007, derived from our audited and unaudited consolidated financial statements included elsewhere in this prospectus.Historical results are not necessarily indicative of the results that may be expected for any future period.When you read this historical summary financial data, it is important that you read along with it the historical consolidated financial statements and related notes and “Management’s Discussion and Analysis or Plan of Operation” included elsewhere in this prospectus. Nine Months Ended September 30, 2007 Transition Period from April 1, 2006 to December 31, 2006 Statement of Operations Data: Net Revenue $ 12,006,349 $ 3,173,604 Income (Loss) from Operations $ (8,219,065 ) $ (10,552,114 ) Net Income (Loss) $ (10,272,209 ) $ (11,712,624 ) Net Income (Loss) per Common Share $ (0.24 ) $ (0.32 ) The table below sets forth a summary of our consolidated balance sheet data as of the periods ended September 30, 2007 and December 31, 2006, derived from our audited and unaudited consolidated financial statements included elsewhere in this prospectus.When you read this historical summary financial data, it is important that you read along with it the historical consolidated financial statements and related notes and “Management’s Discussion and Analysis or Plan of Operation” included elsewhere in this prospectus. As of September 30, 2007 As of December 31, 2006 Balance Sheet Data: Cash and Cash Equivalents $ 1,452,673 $ 259,580 Working Capital $ (948,585 ) $ (3,876,756 ) Total Debt $ 0 $ 2,156,626 Total Assets $ 14,627,950 $ 10,599,940 Total Stockholders’ Equity $ 4,372,240 $ 3,560,847 6 RISK FACTORS Any investment in our common stock involves a high degree of risk.You should consider carefully the following information, together with the other information contained in this prospectus, before you decide to buy our common stock.If any of the following events actually occurs, our business, financial condition or results of operations would likely suffer.In this case, the market price, if any, of our common stock could decline, and you could lose all or part of your investment in our common stock. Risks Related to Our Business We have a limited operating history and our financial results are uncertain. We have a limited history and face many of the risks inherent to a new business.As a result of our limited operating history, it is difficult to accurately forecast our potential revenue.Our revenue and income potential is unproven and our business model is still emerging.Therefore, there can be no assurance that we will provide a return on investment in the future.An investor in our common stock must consider the challenges, risks and uncertainties frequently encountered in the establishment of new technologies and products in emerging markets and evolving industries.These challenges include our ability to: · execute our business model; · create brand recognition; · manage growth in our operations; · create a customer base in a cost-effective manner; · retain customers; · access additional capital when required; and · attract and retain key personnel. There can be no assurance that our business model will be successful or that it will successfully address these and other challenges, risks and uncertainties. We may need additional funding in the future, and if we are unable to raise capital when needed, we may be forced to delay, reduce or eliminate our product development programs, commercial efforts, or sales efforts. Developing pharmaceutical products, seeking approvals for such products from regulatory authorities, establishing manufacturing capabilities and marketing developed products is costly.We may need to raise substantial additional capital in the future in order to execute our business plan and fund the development and commercialization of our specialty pharmaceutical product candidates. We may need to finance future cash needs through public or private equity offerings, debt financings or strategic collaboration and licensing arrangements.To the extent that we raise additional funds by issuing equity securities, our stockholders may experience additional dilution, and debt financing, if available, may involve restrictive covenants.If we raise additional funds through collaboration and licensing arrangements, it may be necessary to relinquish some rights to our products, technologies or our development projects or to grant licenses on terms that are not favorable to us.We cannot be certain that additional funding will be available on acceptable terms, or at all.If adequate funds are not available from the foregoing sources, we may consider 7 additional strategic financing options, including sales of assets (such as some of our specialty pharmaceutical products), or we may be required to delay, reduce the scope of, or eliminate one or more of our research or development programs or curtail some of our commercialization efforts of our operations.We may seek to access the public or private equity markets whenever conditions are favorable, even if we do not have an immediate need for additional capital. Some of our specialty pharmaceutical products are not the subject of FDA-approved new drug applications and have not been approved by the FDA, and therefore could lead to FDA enforcement actions against us. New drugs must be the subject of a U.S. Food and Drug Administration (“FDA”) approved New Drug Application (“NDA”) or Abbreviated New Drug Application (“ANDA”) demonstrating safety and effectiveness before they may be marketed in the United States.Some prescription and other drugs marketed by pharmaceutical companies have not been the subject of an FDA-approved marketing application because NDAs or ANDAs requiring demonstration of safety and effectiveness were not required at the time that these active ingredients were initially marketed.While the FDA reviewed classes of these products in the 1960s and 1970s as part of its Drug Efficacy Study Implementation (“DESI”) program, there are several types of drugs, including some cold and cough drugs, that the FDA has not yet evaluated and remain on the market without FDA approval. Our Zinx™ and Akurza™ lines of products are marketed in the United States without an FDA-approved marketing application because they have been considered by us to be identical, related or similar to products that have existed in the market without an NDA or ANDA.These products are marketed subject to the FDA’s regulatory discretion and/or enforcement policies.The FDA has adopted a risk-based enforcement policy concerning unapproved drugs.The agency has articulated that, in enforcing the NDA requirements, it prioritizes drugs that pose potential safety risks, lack evidence of effectiveness and prevent patients from seeking effective therapies, and those that are marketed fraudulently.In addition, the FDA has indicated that approval of an NDA for one drug within a class of drugs marketed without FDA approval may also trigger agency enforcement of the other drugs in that class.Once the FDA issues an approved NDA for one of the drug products at issue or completes the efficacy review for that drug product, it may require us to also file an NDA or ANDA for other drugs in the same class of drugs in order to continue marketing them in the United States.While the FDA generally allows a one-year grace period, it is not statutorily required to do so.In addition, although we may be given time to submit a marketing application for a product before the FDA would take enforcement action, the time it takes us to complete the necessary clinical studies and submit an application to the FDA may exceed the one-year grace period, resulting in an interruption of marketing.It is also possible that the FDA could disagree with our determination that some or all of these products are identical, related or similar to products that have existed in the marketplace without an NDA or ANDA.In the event the FDA disagrees with our determination that these products are identical, the FDA may file an enforcement action which could result in these two products being pulled off the market.If this were to occur it would have a substantial, negative impact on our business. For more information on this matter, please refer to the section entitled “Description of Business―Government Regulation.” 8 The FDA took action against time-released products containing Guaifenesin. On May 25, 2007, the FDA announced its intention to take enforcement action against companies that market drug products that are in a time-released dosage form, contain guaifenesin, and have not received formal FDA approval.In a May 29, 2007 Federal Register notice, the agency stated that the enforcement policy applies to any drug product in a timed-released form that contains guaifenesin.See 72 Fed. Reg 29517. The Federal Register notice stated that products that have an NDC number and are listed with the agency may continue to be manufactured until August 27, 2007.The Federal Register notice also states that, on or before November 26, 2007, affected products should not be introduced into interstate commerce. Auriga will comply with the FDA notice and will discontinue manufacture of Extendryl® G Extended Release Tablets, Extendryl® HC Extended Release Tablets, Levall G, and Zinx™ Congestion Kit products.Auriga will cease shipping these affected products into interstate commerce by November 26, 2007. Auriga believes that FDA’s action is limited to guaifenesin products in timed-release or extended-release form.In the FDA’s May 25, 2007 guidance document entitled, “Questions and Answers about FDA’s Enforcement Action Against Unapproved Timed-Release Guaifenesin Products”, the FDA noted that, “Immediate release guaifenesin products are unaffected by today’s action and will remain on the market.”Therefore, Auriga believes that only Extendryl® G, Extendryl® HC, and Zinx™ Congestion Kit are affected by FDA’s recent action.We do not rely on these products to a substantial extent and are looking to replace these products with new products not impacted by the FDA’s enforcement action.If we are forced to remove these products from the market we do not believe it would have a substantial impact on our business. Our license, acquisition and development of additional products may not be successful, and as a result our growth rates may decline in the future. As part of our growth strategy, we intend to license, acquire and develop additional products, product candidates or approved products.The success of this strategy depends upon our ability to identify, select and license or acquire pharmaceutical products that meet the criteria we have established.Any product or product candidate we acquire or license may require additional research and development efforts prior to commercial sale, including extensive pre-clinical and/or clinical testing and approval by the FDA and corresponding foreign regulatory authorities.All products or product candidates are prone to the risks of failure inherent in pharmaceutical product development, including the possibility that the product candidate will not be safe, non-toxic and effective or approved by regulatory authorities.In addition, we cannot assure that any products or approved products that we develop, acquire or license will be manufactured or produced economically, successfully commercialized, widely accepted in the marketplace or that we will be able to recover our significant expenditures in connection with the development, acquisition or license of such products.In addition, proposing, negotiating and implementing an economically viable acquisition or license is a lengthy and complex process.Other companies, including those with substantially greater financial, marketing and sales resources, may compete with us for the acquisition or license of products, product candidates and approved products.We may not be able to acquire the rights to additional products, product candidates and approved products on terms that we find acceptable, or at all.In addition, if we acquire or license products or product candidates from third parties, we will be dependent on third 9 parties to supply such products to us for sale.We could be materially adversely affected by the failure or inability of such suppliers to meet performance, reliability and quality standards. We may engage in strategic transactions that fail to enhance stockholder value. From time to time, we may consider possible strategic transactions, including the potential acquisitions or licensing of products or technologies or acquisition of companies, and other alternatives with the goal of maximizing stockholder value.We may never complete a strategic transaction, and in the event that we do complete a strategic transaction, implementation of such transactions may impair stockholder value or otherwise adversely affect our business.Any such transaction may require us to incur non-recurring or other charges and may pose significant integration challenges and/or management and business disruptions, any of which could harm our results of operation and business prospects. The regulatory status of some of our products makes these products subject to increased competition and other regulatory risks, which could result in reduced sales or enforcement actions against us. The regulatory status of our products may allow third parties to more easily introduce competitive products.OurZinx™ and Akurza™lines of products are marketed in the United States without an FDA-approved marketing application because they have been considered by us to be identical, related or similar to products that have existed in the market without an NDA or ANDA.On several occasions, the FDA has considered changing the classification of certain single entity and combination product types of drugs from prescription to over-the-counter use, and permitting sponsors to utilize foreign over-the-counter experience data to establish a product as safe and effective for over-the-counter use in the United States.If the FDA changes such classification, we may have to reformulate certain of our products or submit safety and efficacy data on such products, which would be costly, or we may have to discontinue selling certain products if the FDA does not approve any marketing application for such products. In addition, the FDA considers certain products to be new drugs, but has indicated its intent to exercise enforcement discretion and not pursue regulatory action unless certain conditions occur.If these conditions were to materialize, or the FDA disagreed with our conclusions about the regulatory status of such products, we might be required to submit an NDA and/or cease marketing until the FDA grants approval to do so.The FDA could also, at any time, promulgate new regulations or policies to require the submission of an NDA for each of these products. For more information on this matter, please refer to the section entitled “Description of Business―Government Regulation.” If we fail to obtain FDA approval we may be unable to commercialize our current or future products, which will have a negative effect on our revenues. Development, testing, manufacturing and marketing of pharmaceutical products are subject to extensive regulation by numerous governmental authorities in the United States and abroad.The process of obtaining FDA approval of pharmaceutical products is costly and time consuming.Any new pharmaceutical product must undergo rigorous preclinical and clinical testing and an extensive regulatory approval process mandated by the FDA.Such regulatory review includes the determination of manufacturing capability and product performance. 10 There can be no assurance that the pharmaceutical products currently in development, or those products that we acquire or license, will be approved by the FDA.In addition, there can be no assurance that all necessary approvals will be granted for future products or that FDA review or actions will not result in delays caused by the FDA’s request for additional information or testing that could adversely affect the time to market and sale of our products.For our currently marketed products and our future products, failure to comply with applicable regulatory requirements may, among other things, result in the suspension of regulatory approval, as well as possible civil and criminal sanctions. We expect that applications made pursuant to Section 505(b)(2) (“505(b)(2)”) of the U.S. Food, Drug and Cosmetic Act (“FDCA”), which rely in part on investigations not performed for or by the applicant and for which the applicant has not obtained a right of reference, and ANDAs, may be submitted for some of our specialty pharmaceutical products under development.There can be no assurance that any of our specialty pharmaceutical products will be suitable for, or approved under, such application procedures.Certain 505(b)(2) application procedures have been the subject of petitions filed by brand name manufacturers, which seek changes in the FDA’s approval process for such 505(b)(2) applications.These requested changes include, among other things, disallowance of the use by an applicant of a 505(b)(2) application with data considered proprietary by the original manufacturer that was submitted to the FDA as part of an original NDA.We are unable to predict at this time whether the FDA will make any changes to its application procedures as a result of such petitions or the effect that such changes may have on us. Any delay in any approval or any failure to obtain approval of a product could delay or impair our ability to commercialize and generate revenue for such product. For more information on this matter, please refer to the section entitled “Description of Business―Government Regulation.” We may not be able to gain or sustain market acceptance for our services and products. Failure to establish a brand and presence in the marketplace on a timely basis could adversely affect our financial condition and results of operations.Moreover, there can be no assurance that we will successfully complete our development and introduction of new products or product enhancements or that any such products will achieve acceptance in the marketplace.We may also fail to develop and deploy new products and product enhancements on a timely basis. Returned product, insufficient demand in the marketplace, and/or product expiration could negatively impact our revenues. A component of our net revenue to date has been a result of our customers, which may include wholesalers/distributors, retail pharmacies and hospitals, accumulating inventory, which is subject to our standard return policy and those of our distributors.Some of our net revenue to date, and any revenues generated in the future, could be impacted due to returns as a result of insufficient demand in the marketplace or product expiration dating.Such product returns and the resulting financial impact could have an effect on our financial condition and results of operations if such product returns exceed established reserves for anticipated product returns. 11 Our business is heavily regulated by governmental authorities, and failure to comply with such regulation or changes in such regulations could negatively impact our financial results. Our business is regulated by many government authorities, including, among others, the FDA, the SEC, foreign regulatory authorities, the U.S. Drug Enforcement Agency (“DEA”), the Consumer Product Safety Commission, the Federal Trade Commission, the Occupational Safety and Health Administration, the Department of Health and Human Services (“HHS”), the Centers for Medicare and Medicaid Services, the Environmental Protection Agency, the Department of Labor, state, local and foreign governments and the Internal Revenue Service.We may incur significant expenses to comply with regulations imposed by these authorities.Also, our future results of operations could be negatively impacted by changes in governmental regulation over the pharmaceutical industry, including regulation of Medicare, Medicaid and similar programs, by reducing our revenue and profits and/or increasing our costs and expenses in order to comply with such regulation.In addition, all of our third-party manufacturers, product packaging companies and other supply and distribution chain partners are subject to inspection by the FDA and, in appropriate cases, the DEA and foreign regulators.If our third-party manufacturers and other supply and distribution chain partners do not comply with FDA or DEA regulations in the future, they may not deliver products to us or deliver samples to our representatives, or we may have to recall products.Even if deficiencies observed by the FDA or DEA do not relate to our products, our third-party manufacturers, product packaging companies and other supply and distribution chain partners may be delayed in manufacturing and in supplying our products to us in a timely manner until they address their compliance issues with the FDA and/or DEA. Any regulatory approvals that we or our partners receive for our product candidates may also be subject to limitations on the indicated uses for which the drug may be marketed or contain requirements for potentially costly post-marketing follow-up studies.The subsequent discovery of previously unknown problems with the drug, including adverse effects of unanticipated severity or frequency, may result in restrictions on the marketing of the drug, and could include withdrawal of the drug from the market. The FDA’s policies may change and additional government regulations may be enacted that could prevent or delay regulatory approval of our product candidates.We cannot predict the likelihood, nature or extent of adverse government regulation that may arise from future legislation or administrative action, either in the United States or abroad.If we are not able to maintain regulatory compliance, we might not be permitted to market our products and our business could suffer as a result. For more information on this matter, please refer to the section entitled “Description of Business―Government Regulation.” Our domestic manufacturing, labeling, storage and distribution activities are also subject to strict regulation and licensing by the FDA. Our manufacturing, labeling, storage and distribution activities in the United States are also subject to strict regulation and licensing by the FDA.Regulatory authorities require post-marketing surveillance to monitor and report to the FDA potential adverse effects of our products or product candidates.Congress or the FDA, in specific situations, can modify the regulatory process.Once approved, a product’s failure to comply with applicable regulatory requirements could, among other things, result in warning letters, fines, suspension or revocation of regulatory 12 approvals, product recalls or seizures, operating restrictions, injunctions and criminal prosecutions. Sales of our products into foreign countries will be subject to those countries government regulations. Although we do not currently have sales of our products outside the United States, we believe it would be beneficial to develop a global presence for our products.Distribution of our products outside the United States is subject to extensive government regulation.These regulations, including the requirements for approvals or clearance to market, the length of time required for regulatory review and the sanctions imposed for violations, vary from country to country.There can be no assurance that we will obtain regulatory approvals in such countries or that we will not be required to incur significant costs in obtaining or maintaining these regulatory approvals.In addition, the export by us of certain of our products that have not yet been cleared for domestic commercial distribution may be subject to FDA export restrictions.Failure to obtain necessary regulatory approvals, the restriction, suspension or revocation of existing approvals or any other failure to comply with regulatory requirements would impair our ability to generate revenue, increase our compliance costs and have a material adverse effect on our future business, financial condition and results of operations. Some of our products contain controlled substances, which are subject to extensive regulation by the Drug Enforcement Agency and other international regulatory agencies. Some of our products contain hydrocodone bitartrate as an active ingredient.Hydrocodone is a controlled substance and is subject to extensive regulation by the DEA and internationally by the International Narcotics Control Board.These regulations apply to the manufacture, shipment, sale and use of products containing controlled substances.These regulations are also imposed on prescribing physicians and other third parties, and could make the storage, transport and use of such products relatively complicated and expensive.The DEA is also involved in the review of labeling, promotion and risk management plans with the FDA for certain controlled substances.With the increased concern for safety by the FDA and the DEA with respect to products containing controlled substances, it is possible that these regulatory agencies could impose additional restrictions on marketing or even withdraw regulatory approval for such products. Several of our pharmaceutical products also contain pseudoephedrine.The DEA regulates pseudoephedrine, pursuant to the Controlled Substances Act and the Domestic Chemical Diversion Control Act of 1993, as a “listed chemical” because it can be used in the production of illicit drugs.Between the two groups, List I chemicals and List II chemicals, List I chemicals are more strictly regulated.Pseudoephedrine is a List I chemical.Persons or firms who manufacture, distribute, import or export listed chemicals in amounts above specified threshold levels, or chemical mixtures that contain listed chemicals above specified threshold amounts, must fulfill certain requirements regarding, among other things, registration, recordkeeping, reporting and security.Locations where regulated persons or firms handle listed chemicals or chemical mixtures are subject to administrative inspections by the DEA.Failure to comply with relevant DEA regulations can result in civil penalties, refusal to renew necessary registrations or initiating proceedings to revoke such registrations.In certain circumstances, violations can lead to criminal prosecution.Pseudoephedrine is subject to tighter controls than most other listed chemicals that are lawfully marketed under the FDCA.Recent regulatory actions at the state level may also affect future distribution, advertising and promotion of products containing pseudoephedrine. 13 In addition, adverse publicity may result in rejection of the product by the medical community.If the DEA, FDA or a foreign medical authority withdrew the approval of, or placed additional significant restrictions on, these products, our product sales and ability to promote our products could be substantially affected.In addition, there can be no assurance that the DEA will not, in the future, seek to regulate other ingredients in our products as controlled substances. For more information on this matter, please refer to the section entitled “Description of Business―Government Regulation.” We may not be able to obtain marketing approval for any of the products resulting from our development efforts, and failure to obtain these approvals could materially harm our business. Successfully completing extensive clinical trials and demonstrating manufacturing capability is typically required to obtain FDA approval of a new drug.Clinical development is expensive, uncertain and lengthy, often taking a number of years for an NDA to be filed with and ultimately approved by the FDA.Of the large number of drugs in development, only a small percentage result in the submission of an NDA to the FDA and even fewer are approved for commercialization. We may need to address a number of challenges in order to successfully complete the development of our future products.For example, to obtain marketing approval for a new product candidate, we and our third-party manufacturers will be required to consistently produce the active pharmaceutical ingredient in commercial quantities and of specified quality on a repeated basis.This requirement is referred to as process validation.If we or our third-party manufacturers are unable to satisfy this process validation requirement for a future product candidate, we will not receive approval to market such product. In addition, the FDA and other regulatory agencies may apply new standards for safety, manufacturing, packaging and distribution of future product candidates.Complying with such standards may be time-consuming and costly and could result in delays in our obtaining marketing approval for future product candidates, or possibly preclude us from obtaining such approval.Such a delay could also materially increase our commercialization costs. Furthermore, our future products may not be effective or may prove to have undesirable or unintended side effects, toxicities or other characteristics that may preclude us from obtaining regulatory approval or prevent or limit commercial use.The FDA and other regulatory authorities may not approve any product that we develop.Even if we do obtain regulatory approval, such regulatory approval may be subject to limitations on the indicated uses for which we may market a product, which may limit the size of the market for such product. For more information on this matter, please refer to the section entitled “Description of Business―Government Regulation.” The market for products and services in the pharmaceuticals industry is highly competitive, and we may not be able to compete successfully. The market for products and services in the pharmaceuticals industry is highly competitive.Most of the competitors in the industry have longer operating histories and significantly greater financial, technical, marketing and other resources than us, and may be able 14 to respond more quickly than we can to new or changing opportunities and customer requirements.Also, many competitors have greater name recognition and more extensive customer bases that they can leverage to gain market share.Such competitors are able to undertake more extensive promotional activities, adopt more aggressive pricing policies and offer more attractive terms to purchasers than we can. For more information on this matter, please refer to the section entitled “Description of Business―Competition.” The commercialization of products under development may not be profitable. In order for the commercialization of our product candidates to be profitable, our products must be cost-effective and economical to manufacture on a commercial scale.Furthermore, if our products do not achieve market acceptance, we may not be profitable.Subject to regulatory approval, we expect to incur significant development, sales, marketing and manufacturing expenses in connection with the commercialization of our new product candidates.Even if we receive additional financing, we may not be able to complete planned clinical trials and the development, manufacturing and marketing of any or all of our product candidates.Our future profitability will depend on many factors, including, but not limited to: · the costs and timing of developing a commercial-scale manufacturing facility or the costs of outsourcing our manufacturing of product candidates; · the costs of filing, prosecuting, defending and enforcing any patent claims and other intellectual property rights; · the costs of establishing sales, marketing and distribution capabilities; · the effect of competing technological and market developments; and · the terms and timing of any collaborative, licensing and other arrangements that we may establish. Even if we receive regulatory approval for our product candidates, including regulatory approval of a commercial-scale manufacturing facility if such a facility is necessary or desirable, we may not ever earn significant revenues from such product candidates.With respect to the products in our development pipeline that are being developed by or in close conjunction with third parties, our ability to generate revenues from such products will depend in large part on the efforts of such third parties.To the extent that we are not successful in commercializing our product candidates, our product revenues will suffer, we will incur significant additional losses and the price of our common stock will be negatively affected. 15 The loss of key executives and failure to attract qualified management could limit our growth and negatively impact our results of operations. We depend highly upon our senior management team, primarily Philip Pesin, our CEO, and Frank Greico, our CFO, and other members of management.We will continue to depend on operations management personnel with pharmaceutical and scientific industry experience.At this time, we do not know of the availability of such experienced management personnel or how much it may cost to attract and retain such personnel.The loss of the services of any member of senior management or the inability to hire experienced operations management personnel could have a material adverse effect on our financial condition and results of operations. Our commission-only compensation structure for our sales force may inhibit our ability to motivate, retain or expand our sales force. Our sales force is compensated solely through sales commissions.If we are unable to successfully commercialize our product candidates, the level of compensation earned by our sales force may be insufficient such that we may not be able to motivate, retain or expand our sales force.If we are unable to sustain an adequate sales force, our sales and revenue will be adversely affected. We are dependent on third parties for the development of some of our products and on third-party contract manufacturers for the supply of all our products. We currently rely on third-party contract manufacturers to produce our currently marketed products and the product candidates in our pipeline.In addition, some of the products in our development pipeline are being developed by third parties.We are or will be substantially dependent on third parties in connection with our current and future products and product candidates. Our ability to commercialize the products that we develop with our partners and generate revenues from product sales depends on our partners’ ability to assist us in establishing the safety and efficacy of our product candidates, obtaining and maintaining regulatory approvals and achieving market acceptance of the products once commercialized.Our partners may elect to delay or terminate development of one or more product candidates, independently develop products that could compete with ours or fail to commit sufficient resources to the marketing and distribution of products developed through their strategic relationships with us.If our partners fail to perform as we expect, our potential for revenue from products developed through our strategic relationships could be dramatically reduced. 16 The risks associated with our reliance on contract manufacturers include the following: · Contract manufacturers may encounter difficulties in achieving volume production, quality control and quality assurance, and also may experience shortages in qualified personnel and obtaining active ingredients for our products. · If we should need to change manufacturers, the FDA and corresponding foreign regulatory agencies must approve these manufacturers in advance.This would involve testing and pre-approval inspections to ensure compliance with FDA and foreign regulations and standards. · Contract manufacturers are subject to ongoing periodic, unannounced inspections by the FDA and corresponding state and foreign agencies or their designees to ensure strict compliance with Current Good Manufacturing Practices (“cGMP”) and other governmental regulations and corresponding foreign standards.Other than through contract, we do not have control over compliance by our contract manufacturers with these regulations and standards.Our present or future contract manufacturers may not be able to comply with cGMP and other United States requirements or similar regulatory requirements abroad.Failure of contract manufacturers to comply with applicable regulations could result in sanctions being imposed on us, including fines, injunctions, failure of regulatory authorities to grant marketing approval of our product candidates, delays, suspension or withdrawal of approvals, seizures or recalls of products and product candidates, operating restrictions and criminal prosecutions, any of which could significantly and adversely affect our business. · Contract manufacturers may breach the manufacturing agreements that we or our development partners have entered into because of factors beyond our control, or may terminate or fail to renew a manufacturing agreement based on their own business priorities at a time that is costly or inconvenient for us. 17 If we are not able to obtain adequate supplies of our current and future products, it will be more difficult for us to develop our product candidates and compete effectively.If we or any of our third-party development partners are unable to continue to access sufficient supply from our third-party contract manufacturers, we may not be able to find another suitable source of supply that meets our need to manufacture our products.Dependence upon third parties for the manufacture of our product candidates may reduce our profit margins, if any, on the sale of our products, and may limit our ability to develop and deliver products on a timely and competitive basis, which could increase costs and delay our ability to generate revenue. Our results of operations may be affected by factors beyond our control, including changing market prices and/or requirements for pharmaceuticals. Our results of operations may be affected by changing resale prices or market requirements for pharmaceuticals, some of which are priced on a commodity basis.The sale price, and market demand for, these materials can be volatile due to numerous factors beyond our control, which may cause significant variability in its period-to-period results of operations. A number of factors, many of which are beyond our control, may cause variations in our results of operations, including: · demand and price for our products; · the timing of product sales; · unexpected delays in developing and introducing products; · unexpected delays in manufacturing our products; · increased expenses, whether related to marketing, product development, administration or otherwise; · insufficient demand in the marketplace causing our distributors to return product; · the mix of revenues derived from products; · the hiring, retention and utilization of personnel; and · general economic factors. If physicians and patients do not accept our current or future products, we may be unable to generate significant additional revenue, if any. The products we currently market, or products that we may develop or acquire in the future, may fail to gain market acceptance among physicians, health care payors, patients and the medical community.Physicians may elect not to recommend these drugs for a variety of reasons, including: · timing of market introduction of competitive drugs; · lower demonstrated clinical safety and efficacy compared to other drugs; · lack of cost-effectiveness; · lack of availability of reimbursement from managed care plans and other third-party payors; · lack of convenience or ease of administration; · prevalence and severity of adverse side effects; · other potential advantages of alternative treatment methods; and · ineffective marketing and distribution support. If our products fail to achieve market acceptance, we would not be able to generate significant revenue. 18 We may not obtain adequate third-party reimbursements, limiting our revenues. Our ability to successfully commercialize our products under development or under consideration for acquisition or license is dependent in part on the extent to which appropriate levels of reimbursement for our products are obtained from government authorities, private health insurers and managed care organizations such as health maintenance organizations (“HMOs”).We estimate that a significant portion of our cumulative revenues may be subject to the reimbursement rules of such organizations.Managed care organizations and other third-party payors are increasingly challenging the pricing of pharmaceutical products.The trend toward managed healthcare in the United States, the growth of organizations such as HMOs and legislative proposals to reform healthcare and government insurance programs could significantly influence the purchase of pharmaceutical products, resulting in lower prices and reduced demand for our current products or our products under development or under consideration for acquisition or license.Such cost containment measures and potential legislative reform could affect our ability to sell our current products or our products under development or consideration for acquisition or license, and may have a material adverse effect on our business.Significant uncertainty exists about the reimbursement status of newly-approved pharmaceutical products.Although we have obtained approvals for reimbursement for the cost of our current products from many third-party payors, such approvals in the United States and in foreign countries may be discontinued for our current products or any of our products under development or under consideration for acquisition or license.The unavailability or inadequacy of third-party reimbursement for our current products, or our products under development or to be acquired or licensed, may reduce the demand for, or negatively affect the price of, these products, which would have a material adverse effect on our business. There have been, and we expect that there will continue to be, federal and state proposals to constrain expenditures for medical products and services, which may affect payments for any of our approved products.The Centers for Medicare and Medicaid Services frequently change product descriptors, coverage policies, product and service codes, payment methodologies and reimbursement values.Third-party payors often follow Medicare coverage policy and payment limitations in setting their own reimbursement rates and may have sufficient market power to demand significant price reductions.As a result of actions by these third-party payors, the health care industry is experiencing a trend toward containing or reducing costs through various means, including lowering reimbursement rates, limiting therapeutic class coverage and negotiating reduced payment schedules with service providers for drug products. Our inability to promptly obtain coverage and profitable reimbursement rates from government-funded and private payors for any approved products could have a material adverse effect on our financial condition and results of operations. 19 Recent federal legislation may increase the pressure to reduce prices of pharmaceutical products paid for by Medicare, which may adverselyaffect our revenues, if any. The Medicare Prescription Drug Improvement and Modernization Act of 2003 (“MMA”) changes the way that Medicare will cover and pay for pharmaceutical products.The legislation expanded Medicare coverage for drug purchases by the elderly and will eventually introduce a new reimbursement methodology based on average sales prices for drugs.In addition, this legislation provides authority for limiting the number of drugs that will be covered in any therapeutic class.As a result of this legislation and the expansion of federal coverage of drug products, we expect that there will be additional pressure to contain and reduce costs.These cost reduction initiatives and other provisions of this legislation could decrease the coverage and price that we receive for any approved products and could seriously harm our business.While the MMA applies only to drug benefits for Medicare beneficiaries, private payors often follow Medicare coverage policy and payment limitations in setting their own reimbursement rates, and any reduction in reimbursement that results from the MMA may result in a similar reduction in payments from private payors. We are exposed to the risk of liability claims, for which we may not have adequate insurance. Since we participate in the pharmaceutical industry, we may be subject to liability claims by employees, customers, end users and third parties.We intend to have proper insurance in place; however, there can be no assurance that any liability insurance we have or purchase will be adequate to cover claims asserted against us or that we will be able to maintain such insurance in the future.We intend to adopt or have adopted prudent risk management programs to reduce these risks and potential liabilities; however, there can be no assurance that such programs, if and when adopted, will fully protect us.Adverse rulings in any legal matters, proceedings and other matters could have a material adverse effect on our business. Manufacturing, marketing, selling and testing our current products, and our products under development or to be acquired or licensed, entails a risk of product liability claims.We could be subject to product liability claims in the event that our products or products under development fail to perform as intended.Even unsuccessful claims could result in the expenditure of funds in litigation and the diversion of management time and resources, and could damage our reputation and impair the marketability of our products.While we currently maintain liability insurance for product liability claims, we may not be able to maintain such insurance at a commercially reasonable cost.If a successful claim were made against us, and the amount of insurance was inadequate to cover the costs of defending against or paying such a claim or the damages payable by us, we would experience a material adverse effect on our business, financial condition and results of operations. Other companies may claim that we have infringed upon their intellectual property or proprietary rights. We do not believe that our products or processes violate third-party intellectual property rights.Nevertheless, we cannot guarantee that claims relating to violation of such rights will not be asserted by third parties.If any of our products or processes are found to violate third-party intellectual property rights, we may be required to re-engineer or cause to be re-engineered one or more of those products or processes, or seek to obtain licenses from third parties to continue offering our products or processes without substantial re-engineering, and such efforts may not be successful. 20 In addition, future patents may be issued to third parties upon which our technology may infringe.We may incur substantial costs in defending against claims under any such patents.Furthermore, parties making such claims may be able to obtain injunctive or other equitable relief, which effectively could block our ability to further develop or commercialize some or all of our products in the United States or abroad, and could result in the award of substantial damages against us.In the event of a claim of infringement, we may be required to obtain one or more licenses from third parties.There can be no assurance that we will be able to obtain such licenses at a reasonable cost, if at all.Defense of any lawsuit or failure to obtain any such license could be costly and have a material adverse effect on our business. Our success depends on our ability to protect our proprietary technology. Our success depends, to a significant degree, upon the protection of our proprietary technology, and that of our licensors.Legal fees and other expenses necessary to obtain and maintain appropriate patent protection could be material.Insufficient funding may inhibit our ability to obtain and maintain such protection.Additionally, if we must resort to legal proceedings to enforce our intellectual property rights, the proceedings could be burdensome and expensive, and could involve a high degree of risk to our proprietary rights if we are unsuccessful in, or cannot afford to pursue, such proceedings. We have filed patent applications covering technologies pertaining to extended release formulations.We are aware that certain European and United States patents have been issued with claims covering products that contain certain extended release formulations.It may be argued that certain or all of our products under development may use a formulation covered by such European or United States patents.If that is shown to be the case, we would be prevented from making, using or selling such products unless we obtained a license under such patents, which license may not be available on commercially reasonable terms, or at all, or unless such patents are determined to be invalid in Europe or invalid or unenforceable in the United States.Our development of products that may be covered by such patents and our failure to obtain licenses under such patents in the event such patents are determined to be valid and enforceable could have an adverse effect on our business. We also rely on trade secrets and contract law to protect certain of our proprietary technology.There can be no assurance that any such contract will not be breached, or that if breached, will have adequate remedies.Furthermore, there can be no assurance that any of our trade secrets will not become known or independently discovered by third parties. Additionally, we may, from time to time, support and collaborate in research conducted by universities and governmental research organizations.There can be no assurance that we will have or be able to acquire exclusive rights to the inventions or technical information derived from such collaborations, or that disputes will not arise with respect to rights in derivative or related research programs conducted by us or such collaborators. Because the patent positions of pharmaceutical and biotechnology companies are highly uncertain and involve complex legal and factual questions, any current or future patents owned and licensed by us may not prevent other companies from developing competing products or ensure that others will not be issued patents that may prevent the sale of our products or require licensing and the payment of significant fees or royalties.Furthermore, to the extent that:(i)any of our future products or methods are not patentable; (ii)such products or methods infringe upon 21 the patents of third parties; or (iii)our patents or future patents fail to give us an exclusive position in the subject matter to which such patents relate, we will be adversely affected.We may be unable to avoid infringement of third-party patents and may have to obtain a license, or defend an infringement action and challenge the validity of such patents in court.A license may be unavailable on terms and conditions acceptable to us, if at all.Patent litigation is costly and time consuming, and we may be unable to prevail in any such patent litigation or devote sufficient resources to even pursue such litigation.If we do not obtain a license under such patents, are found liable for infringement and are not able to have such patents declared invalid, we may be liable for significant monetary damages, encounter significant delays in bringing products to market or may be precluded from participating in the manufacture, use or sale of products or methods of treatment requiring such licenses. For more information on this matter, please refer to the section entitled “Description of Business―Patents.” Our future growth may be inhibited by the failure to implement new technologies. Our future growth is partially tied to our ability to improve our knowledge and implementation of pharmaceutical technologies.The inability to successfully implement commercially viable pharmaceutical technologies in response to market conditions in a manner that is responsive to our customers’ requirements could have a material adverse effect on our business. From time to time, we may be highly dependent on single sources of supply Our products are currently sourced from single qualified suppliers or manufacturers.We have not established arrangements with alternative suppliers for these ingredients or from alternative manufacturers for the manufacture of our products.Any interruption of raw material supply, for any reason, in any of the required ingredients for our products or the manufacture of such products, could have a material adverse effect on our ability to manufacture our products or to obtain or maintain regulatory approval of such products. We may become subject to commercial disputes that could harm our business by distracting our management from the operation of our business, increasing our expenses and, if we do not prevail, subjecting us to potential monetary damages and other remedies. From time to time, we are engaged in disputes regarding our commercial transactions and operations.If these disputes lead to litigation, they may result in monetary damages or other remedies that could adversely impact our financial condition.Even if we prevail in these disputes, they may distract our management from operating our business.If we do not prevail in such litigation matters, or if we are required to expend a significant amount of resources defending such claims, our results of operations and cash flows could be adversely impacted. Two of our customers generate a large portion of our revenue, and any reduction, delay or cancellation of orders from these customers could reduce our revenues. For the fiscal year ended December 31, 2006, two of our customers, each a wholesale distributor, accounted for approximately sixty-one percent (61%) of our revenue.These same two customers accounted for approximately eighty-nine percent (89%) of our revenue for the nine months ended September 30, 2007.Any reduction, delay or cancellation of orders from these customers could reduce our revenue. 22 Our products are subject to return by our customers that could have the effect of delaying or reducing collections of existing accounts receivable. According to the terms of our sales orders and under specified conditions, a customer may return up to a specified amount of product at a specified cost.At the time that a customer determines that a return is appropriate, the return may be deducted from the payments due to us.As a result, there may be a delay or reduction of the amount that we may collect from a customer.The amount of potential returns is dependent on the amount of prescriptions that are filled at the pharmacy and pulled from our wholesale customers.The amount of product returned could be a very small amount or as much as the total product that has been sold to a wholesale customer. For more information about our financial position, please refer to our “Financial Statements” beginning on pageF-1. We expect to expand our development and manufacturing capabilities and, as a result, we may encounter difficulties in managing our growth, which could disrupt our operations. We expect to have significant growth in expenditures, the number of our employees and the scope of our operations, in particular with respect to the expansion of our sales force and with respect to those product candidates that we elect to commercialize independently or together with a partner.To manage our anticipated future growth, we must continue to implement and improve our managerial, operational and financial systems, expand our facilities and continue to recruit and train additional qualified personnel.Due to our limited resources, we may not be able to effectively manage the expansion of our operations or recruit and train additional qualified personnel.The physical expansion of our operations may lead to significant costs and may divert our management and business development resources.Any inability to effectively manage growth could delay the execution of our business plans or disrupt our operations. Risks Related to the Dutchess Transaction Existing stockholders may experience significant dilution from the sale of our common stock pursuant to the Investment Agreement. The sale of our common stock to Dutchess Private Equities Fund, Ltd., in accordance with the Investment Agreement may have a dilutive impact on our shareholders. As a result, our net income per share could decrease in future periods and the market price of our common stock could decline.In addition, the lower our stock price is at the time we exercise our put option, the more shares of our common stock we will have to issue to Dutchess in order to drawdown on the Equity Line.If our stock price decreases, then our existing shareholders would experience greater dilution. The perceived risk of dilution may cause our shareholders to sell their shares, which would contribute to a decline in the price of our common stock.Moreover, the perceived risk of dilution and the resulting downward pressure on our stock price could encourage investors to engage in short sales of our common stock.By increasing the number of shares offered for sale, material amounts of short selling could further contribute progressive price declines in our common stock. 23 Dutchess Private Equities Fund, Ltd. will pay less than the then-prevailing market price of our common stock which could cause the price of our common stock to decline. Our common stock to be issued under the Investment Agreement will be purchased at a seven percent (7%) discount to the lowest closing bid price during the five trading days immediately following our notice to Dutchess of our election to exercise our “put” right.Dutchess has a financial incentive to sell our shares immediately upon receiving the shares to realize a profit between the discounted price and the market price.If Dutchess sells our shares, the price of our common stock may decrease.If our stock price decreases, Dutchess may have a further incentive to sell such shares.Accordingly, the discounted sales price in the Investment Agreement may cause the price of our common stock to decline. Existing stockholders may experience significant dilution from the sale of our common stock pursuant to the Investment Agreement. The sale of our common stock to Dutchess Private Equities Fund, Ltd. in accordance with the Investment Agreement may have a dilutive impact on our shareholders.As a result, our net income per share could decrease in future periods and the market price of our common stock could decline.In addition, the lower our stock price is at the time we exercise our put option, the more shares of our common stock we will have to issue to Dutchess in order to draw down on the Equity Line.If our stock price decreases, then our existing stockholders would experience greater dilution.At a stock price of $0.17 or less, we would have to issue approximately fifteen million shares in order to draw down on the full Equity Line. Changes or volatility in our stock price may result in the Company issuing more or less than fifteen million shares in order to draw down on the full Equity Line.Accordingly, we may be required to file one or more registration statements to cover all shares under the Equity Line. The perceived risk of dilution may cause our stockholders to sell their shares, which would contribute to a decline in the price of our common stock.Moreover, the perceived risk of dilution and the resulting downward pressure on our stock price could encourage investors to engage in short sales of our common stock.By increasing the number of shares offered for sale, material amounts of short selling could further contribute to progressive price declines in our common stock. We are registering fifteen million shares of common stock to be issued under the Equity Line of Credit.The sale of such shares could depress the market price of our common stock. We are registering fifteen million (15,000,000) shares of common stock under the registration statement of which this prospectus forms a part for issuance pursuant to the Equity Line of Credit. The sale of these shares into the public market by Dutchess Private Equities, Ltd. could depress the market price of our common stock.As of January 3, 2008, there were62,454,037 shares of common stock issued and outstanding. There may not be sufficient trading volume in our common stock to permit us to generate adequate funds from the exercise of our put. The Investment Agreement provides that the dollar value that we will be permitted to put to Dutchess Private Equities, Ltd. will be our choice of either:(A) $250,000, or (B) 200% of the average daily volume in the US market of the common stock for the ten trading days prior to the notice of our Put, multiplied by the average of the three daily closing bid prices immediately 24 preceding the date of the Put.Based on the formula in the Investment Agreement, however, it is possible that we would only be permitted to exercise a Put for $250,000, as there may not be sufficient trading volume in our common stock to permit us to draw down more than $250,000 per each Put.Being unable to draw down on the full $2,500,000 financing may not provide adequate funding for our planned operations. None of the Company’s officers, directors, insiders, affiliates or other related parties may sell any shares of common stock for five trading days after a Put notice is delivered and therefore additional capital raising activities will be limited. None of our officers, directors, insiders, affiliates, or other related parties may sell any shares of common stock for five trading days after a Put notice is delivered.Based on this restriction, our additional capital raising activities will be limited. After the effective date of the registration statement, we have agreed to make late payments to Dutchess for issuance of securities after the seven days following delivery of a Put notice.We must make any payments incurred in immediately available funds upon demand by Dutchess.Nothing herein shall limit Dutchess’ right to pursue actual damages for our potential failure to issue and deliver the securities to Dutchess, except that such late payments shall offset any such actual damages incurred by Dutchess. After the effective date of the registration statement, we have agreed to make late payments to Dutchess for late issuance of securities after the seven days following delivery of a Put notice (each, a “Closing Date”).As such, if we are late in the issuance of securities in accordance with the Put notice, we will be subject to late payments. The following sets forth the exact amount of the late payment based upon the number of days late and the value of the common stock. Late payments for Each No. of Days Late $10,000 Worth of Common Stock 1 $100 2 $200 3 $300 4 $400 5 $500 6 $600 7 $700 8 $800 9 $900 10 $1,000 Over 10 $1,000 plus $200 for each business day late beyond 10 days 25 If the Company fails to deliver any portion of the shared of the Put to Dutchess and Dutchess purchases, in an open market transaction or otherwise, Shares of the common stock necessary to make delivery of Shares which would have been delivered if the full amount of the shares to be delivered to Dutchessby the Company, then we must pay to Dutchess, in addition to any other amounts due to Investor pursuant to the Put and an open market adjustment amount. If we fail to deliver any portion of the Shares of the Put to Dutchess and Dutchess purchases, in an open market transaction or otherwise, shares of common stock necessary to make complete the delivery of shares which would have been delivered if the full amount of the Shares had been delivered to Dutchess by the Company, then we must pay to Dutchess, in addition to any other amounts due to Dutchess pursuant to the Put and an open market adjustment amount.,The “open market adjustment amount” is the amount equal to the excess, if any, of (A) Dutchess’s total purchase price (including brokerage commissions, if any), for the open market purchase, minus (B) the net proceeds (after brokerage commissions, if any) received by Dutchess from the sale of the Put Shares due.We must pay the open market adjustment amount to Dutchess in immediately available funds within five (5) business days of written demand Dutchess. Risks Related to Our Common Stock Our common stock is thinly traded and stockholders may not be able to liquidate their investment at all, or may only be able to liquidate their investment at a price less than our current stock price. Our common stock is very thinly traded, and the price when traded may not reflect our value.Consequently, investors may not be able to liquidate their investment at all, or if they are able to liquidate their investment, it may only be at a price that does not reflect the value of the business.Even if a more active market should develop, the price of our common stock may be highly volatile.Because the price for our common stock is low, many brokerage firms may not be willing to effect transactions.Even if an investor finds a broker willing to effect a transaction in our common stock, the combination of brokerage commissions, transfer fees, taxes, if any, and any other selling costs may exceed the selling price.Further, many lending institutions will not permit the use of our common stock as collateral for loans. Our common stock has not been actively traded on a public market. Although our common stock is traded on the OTC Bulletin Board under the trading symbol “ARGA.OB” for a number of years, our common stock has traded only on a limited basis.Therefore, it is not certain whether investor interest in our common stock will be sufficient to create or sustain an active public trading market.If an active public trading market for shares of our common stock does not develop, investors and the other recipients of our common stock may have limited liquidity and may be forced to hold their shares for an indefinite period of time. Because we are subject to the penny stock rules, sale of our common stock by investors may be difficult. We are subject to the SEC’s “penny stock” rules.Penny stocks generally are equity securities with a price of less than $5.00.The penny stock rules require broker-dealers to deliver a standardized risk disclosure document prepared by the SEC, which provides information about 26 penny stocks and the nature and level of risks in the penny stock market.The broker-dealer must also provide thepurchaser with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson and monthly account statements showing the market value of each penny stock held in the purchaser’s account.The bid and offer quotations and the broker-dealer and salesperson compensation information must be given to the purchaser orally or in writing prior to completing the transaction, and must be given to the purchaser in writing before or with the purchaser’s confirmation. In addition, the penny stock rules require that prior to a transaction, the broker and/or dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.The penny stock rules are burdensome and may reduce purchases of any offerings and reduce the trading activity for our common stock.As long as our common stock is subject to the penny stock rules, the holders of our common stock may find it more difficult to sell their securities. Our common stock prices could decrease if a substantial number of shares are sold under Rule 144. A substantial majority of our outstanding shares of common stock are “restricted securities” within the meaning of Rule 144 under the Securities Act.As restricted shares, these shares may be resold only pursuant to an effective registration statement or under the requirements of Rule 144 or other applicable exemption from registration under the Securities Act and as required under applicable state securities laws.Rule 144 provides in essence that a person who has held restricted securities for a period of at least one year may, under certain conditions, sell every three months, in brokerage transactions, a number of shares that does not exceed the greater of one percent of a company’s outstanding common stock or the average weekly trading volume during the four calendar weeks prior to the sale.There is no limit on the amount of restricted securities that may be sold by a non-affiliate after the restricted securities have been held by the owner for a period of two years or more.If a substantial number of shares of our common stock are sold under Rule 144 or other exemption, it could cause the price of our common stock to go down. Our principal stockholders have the ability to exert significant control in matters requiring stockholder approval and could delay, deter, or prevent a change in control of our company. Mr. Philip S. Pesin, our Chairman and Chief Executive Officer, owns approximately 19% of our outstanding common stock and will be able to assert significant influence over the election of directors and other matters presented for a vote of stockholders.In addition, because we are incorporated in Delaware, Delaware corporate law provides that certain actions may be taken by consent action of stockholders holding a majority of the outstanding shares.In the event that the requisite approval of stockholders is obtained, dissenting or non-participating stockholders generally would be bound by such vote.Through such concentration of voting power, Mr. Pesin could delay, deter or prevent a change in control or other business combination that might otherwise be beneficial to our other stockholders.In deciding how to vote on such matters, Mr. Pesin may be influenced by interests that conflict with those of other stockholders.As a result, investors who purchase our common stock should be willing to entrust all aspects of operational control to our current management team. For more information on this matter, please refer to the section entitled “Security Ownership of Certain Beneficial Owners and Management.” 27 The conversion of outstanding convertible securities could cause investors’ ownership to be diluted and may decrease the value of their investment. Outstanding convertible securities and current and future obligations to issue our securities to various parties may dilute the value of stockholders’ investment.As of December 12, 2007, we had options and warrants outstanding to purchase approximately 28,021,844 shares of our common stock at prices ranging from $0.095 to $2.55 per share.For the length of time these warrants and options are outstanding, the holders of such warrants and options will have an opportunity to profit from a rise in the market price of our common stock without assuming the risks of ownership.This may have an adverse effect on the terms upon which we can obtain additional capital.It should be expected that the holders of such convertible securities would exercise or convert them at a time when we would be able to obtain equity capital on terms more favorable than the exercise or conversion prices provided by the warrants or options.There are no preemptive rights in connection with our common stock. We do not intend to pay dividends in the foreseeable future. We do not intend to pay any dividends in the foreseeable future.We do not plan on making any cash distributions in the manner of a dividend or otherwise.Our Board presently intends to follow a policy of retaining earnings, if any. We have the right to issue additional common stock and preferred stock without consent of stockholders.This would have the effect of diluting investors’ ownership and could decrease the value of their investment. We have additional authorized, but unissued shares of our common stock that may be issued by us for any purpose without the consent or vote of our stockholders that would dilute stockholders’ percentage ownership of our company. In addition, our certificate of incorporation authorizes the issuance of shares of preferred stock, the rights, preferences, designations and limitations of which may be set by the Board of Directors.Our certificate of incorporation has authorized issuance of up to 10,000,000 shares of preferred stock in the discretion of our Board.The shares of authorized but undesignated preferred stock may be issued upon filing of an amended certificate of incorporation and the payment of required fees; no further stockholder action is required.If issued, the rights, preferences, designations and limitations of such preferred stock would be set by our Board and could operate to the disadvantage of the outstanding common stock.Such terms could include, among others, preferences as to dividends and distributions on liquidation. It is possible that there are claims of which we are unaware that may come to light in the future and cost us considerable time, effort and expense to resolve. We were formed by virtue of a merger of a privately-held operational company with a non-operational publicly-traded company.While the publicly-traded company had not been operational for several years prior to the acquisition of Old Auriga, the privately-held operational company, it is possible that a claim, whether colorable or not, may be asserted against us in the future with respect to matters arising prior to the merger.There can be no assurance that some person will not devise a claim and attempt to assert it against us in the hopes of obtaining some monetary benefit.Resolving such a claim, including by making a monetary payment, may cost us 28 considerable time, effort and expense.Any of these may impair management’s implementation of our business plan with the consequence of a loss of opportunity. Evolving regulation of corporate governance and executive compensation may result in additional expenses and continuing uncertainty. Changing laws, regulations and standards relating to corporate governance, executive compensation, new SEC regulations and the rules of various stock exchanges, are creating uncertainty for public companies.As a result of these new rules, we will incur additional costs associated with our public company reporting requirements.In addition, these new rules could make it more difficult or more costly for us to obtain certain types of insurance, including director and officer liability insurance, which could make it difficult for us to attract and retain qualified persons to serve on our Board. We are presently evaluating and monitoring developments with respect to new and proposed rules and cannot predict or estimate the amount of the additional costs we may incur or the timing of such costs.These new or changed laws, regulations and standards are subject to varying interpretations, in many cases due to their lack of specificity and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies.This could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We are committed to maintaining high standards of corporate governance and public disclosure.As a result, we intend to invest resources to comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities.If our efforts to comply with new or changed laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice, regulatory authorities may initiate legal proceedings against us and we may be adversely affected. SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS We have made forward-looking statements in this prospectus, including the sections entitled “Management’s Discussion and Analysis of Financial Condition or Plan of Operation” and “Business,” that are based on our management’s beliefs and assumptions and on information currently available to our management.Forward-looking statements include the information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities, the effects of future regulation and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” or similar expressions.These statements are only predictions and involve known and unknown risks and uncertainties, including the risks outlined under “Risk Factors” and elsewhere in this prospectus. Although we believe that the expectations reflected in our forward-looking statements are reasonable, we cannot guarantee future results, events, levels of activity, performance or achievement.We are not under any duty to update any of the forward-looking statements after the date of this prospectus to conform these statements to actual results, unless required by law. 29 USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by certain selling stockholders.We will not receive any proceeds from the sale of the Shares by the Selling Stockholders pursuant to this prospectus.We intend to use these proceeds, if any, for general working capital purposes.Additionally, with respectto the transaction with Dutchess Private Equities, Ltd., whenever Dutchess sells shares issued under the Equity Line, we will have received proceeds when we originally Put such shares to the Investor.The proceeds received from any Puts tendered to Dutchess under the Equity Line of Credit will be used for general working capital purposes. DETERMINATION OF OFFERING PRICE Our common stock currently trades on the OTC Bulletin Board under the symbol “ARGA.OB”The offering price for the common stock being registered is based upon the market price of our common stock for December 18, 2007, which was a closing price of $0.06. 30 SELLING SECURITY HOLDERS We agreed to register for resale shares of common stock by the Selling Stockholders listed below.The Selling Stockholders may from time to time offer and sell any or all of their shares that are registered under this prospectus. Dutchess Private Equities Fund, Ltd., one of the Selling Stockholders, is deemd an "underwriter," within the meaning of the Securities Act of 1933, as amended (the "Act"). The otherSelling Stockholders, and any participating broker-dealers may be deemed “underwriters” within the meaning of the the Act. All expenses incurred with respect to the registration of the common stock will be borne by us, but we will not be obligated to pay any underwriting fees, discounts, commissions or other expenses incurred by the Selling Stockholders in connection with the sales of such shares. The following table sets forth information with respect to the maximum number of shares of common stock beneficially owned by each of the Selling Stockholders named below and as adjusted to give effect to the sales of the Shares offered hereby.The shares beneficially owned have been determined in accordance with rules promulgated by the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose. The information in the table below is current as of January 3, 2008.All information contained below is based upon information provided to us by the Selling Stockholders and we have not independently verified this information.The Selling Stockholders are not making any representation that any Shares covered by the prospectus will be offered for sale. The Selling Stockholders may from time to time offer and sell pursuant to this prospectus any or all of the common stock registered. Except as indicated in footnotes below, the Selling Stockholders have never held any position or office with us, nor are any of the Selling Stockholders associates or affiliates of any of our officers or directors.Except as indicated in the footnotes below, no Selling Stockholder is the beneficial owner of additional shares of common stock or other equity securities issued by us or any securities convertible into, or exercisable or exchangeable for, our equity securities.No Selling Stockholder is a registered broker dealer or an affiliate of a broker-dealer. For purposes of this table, beneficial ownership is determined in accordance with SEC rules, and includes voting power and investment power with respect to shares.The “Number of Shares Beneficially Owned After the Offering” column assumes the sale of all Shares offered. Selling stockholder Shares for sale Shares before offering Percent before offering Shares after offering Percent after offering (1) Dutchess Private Equities Fund, Ltd. (1)(2) 15,000,000 0 0% 0 *% Provident Pharmaceuticals, LLC (7) 2,000,000 0 0% 0 *% EN McGrath Enterprises, Inc. (8) 500,000 65,455 *% 0 *% Chenyqua Baldwin 77,500 77,500 *% 0 *% Outlook Pharmaceuticals, Inc. (6) 3,000,000 0 *% 0 *% Sonar Products, Inc. (3) 1,500,000 947,180 1.7% 0 Crown Laboratories, Inc. (4) 1,500,000 0 0% 0 *% Fuze Advisors, LLC (5) 1,000,000 0 0% 0 *% Total 24,577,500 1,090,135 1.7% 0 *% 31 * Less than 1% (1) The actual number of shares of common stock offered in this prospectus, and included in the registration statement of which this prospectus is a part, includes such additional number of shares of common stock as may be issued or issuable upon draws under the Equity Line of Credit. (2) Michael Novielli and Douglas Leighton are the directors of Dutchess Private Equities Fund, Ltd. (3) Mark Newman is the President of Sonar Products, Inc. and exercises voting and/or dispositive power over the securities held by that entity. (4) Richard Ray is the chief Financial Officer of Crown Laboratories, Inc., and exercises voting and/or dispositive power over the securities held by that entity. (5) Chris Walton is the Managing Member of Fuze Advisors, LLC, and exercises voting and/or dispositive power over the securities held by that entity. (6) Kerrin Antonsson exercises voting and/or dispositive power over the securities held by Outlook Pharmaceuticals, Inc (7) Brian Crook exercises voting control and/or dispositive power over the securities held by Provident Pharmaceuticals, LLC. (8) Nellie McGrath exercises voting controland/or dispositive power over the securities held by EN McGrath Enterprises, Inc. TRANSACTION WITH DUTCHESS PRIVATE EQUITIES FUND, LTD. On December 17, 2007, we entered into the Investment Agreement with Dutchess Private Equities Fund, Ltd. Pursuant to this Agreement, Dutchess is irrevocably boundto purchase up to $2,500,000 of our common stick over the course of thirty-six (36) months. The amount that we shall be entitled to request from each purchase (“Puts”) shall be equal to, at our election, either (A) up to $250,000, or (B) 200% of the average daily volume (U.S. market only)of the common stock for the ten (10) trading days prior to the applicable Put notice date, multiplied by the average of the three (3) daily closing bid prices immediately preceding that Put Date. The “Put Date” shall be the date that Dutchess receives a put notice of a draw down by us. The purchase price shall be set at ninety-three percent (93%) of the lowest bid price of the common stock during the Pricing Period.The “Pricing Period” shall be the five (5) consecutive trading days immediately after the Put notice date.There are put restrictions applied on days between the Put date and the closing date, which would be seven (7) daysfollowing the Put notice, with respect to that particular Put.During this time, we shall not be entitled to deliver another Put notice. We understand that a delay in the issuance of Shares after a Closing Date could result in economic damage to Dutchess.After the Effective Date, as compensation to Dutchess for such loss, we have agreed to make late payments in cash to Dutchess for late issuance of Shares (delivery of Shares after the applicable Closing Date) in accordance with the following schedule (where “No. of Days Late” is defined as the number of trading days after the Closing Date, with the amounts being cumulative). 32 Late payments for Each No. of Days Late $10,000 Worth of Common Stock 1 $100 2 $200 3 $300 4 $400 5 $500 6 $600 7 $700 8 $800 9 $900 10 $1,000 Over 10 $1,000 plus $200 for each business day late beyond 10 days We shall make any payments incurred under this section in immediately available funds upon demand by Dutchess. Nothing herein shall limit Dutchess’s right to pursue actual damagesfor our failure to issue and deliver the Shares to Dutchess, except that such late payments shall offset any such actual damages incurred by Dutchess, and any Open Market Adjustment, as discussed below. If, by the third business day after the Closing Date, we fail to deliver any portion of the Shares of the Put to Dutchess and Dutchess purchases, in an open market transaction or otherwise, shares of common stock necessary to make complete the delivery of shares which would have been delivered if the full amount of the Shares had been delivered to Dutchess by us, then we must pay to Dutchess, in addition to any other amounts due to Dutchess pursuant to the Put, and not in lieu thereof, the Open Market Adjustment Amount (as defined below). The “Open Market Adjustment Amount” is the amount equal to the excess, if any, of (A) Dutchess’s total purchase price (including brokerage commissions, if any), for the open market purchase, minus (B) the net proceeds (after brokerage commissions, if any) received by Dutchess from the sale of the Put Shares due.We must pay the Open Market Adjustment Amount to Dutchess in immediately available funds within five (5) business days of written demand by Dutchess. In connection with the Investment Agreement, we entered into the Registration Agreement with Dutchess.Pursuant to the Registration Agreement, we are obligation to file a registration statement with the SEC covering the shares of common stock underlying the Investment Agreement within fifteen (15) days after the December 17, 2007 execution of the Investment Agreement. We agreed to pay Dutchess $15,000 in cash for preparation of the Investment Agreement and Registration Agreement. In addition, we are obligated to use all commercially reasonable efforts to have the registration statement declared effective by the SEC within ninety (90) days after the closing date. 33 The Investment Agreement does not impose any penalties on us for failure to meet either the 15-day or 90-day obligations; however, we shall endeavor to meet both such deadlines. PLAN OF DISTRIBUTION The Selling Stockholders have advised us that the sale or distribution of our common stock owned by the Selling Stockholders may be effected by the Selling Stockholders as principals or through one or more underwriters, brokers, dealers or agents from time to time in one or more transactions (which may involve crosses or block transactions) (i) on the over-the-counter market or on any other market in which the price of our shares of common stock are quoted or (ii) in transactions otherwise than in the over-the-counter market or in any other market on which the price of our shares of common stock are quoted.Any of such transactions may be effected at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at varying prices determined at the time of sale or at negotiated or fixed prices, in each case as determined by the selling stockholders or by agreement between the Selling Stockholders and underwriters, brokers, dealers or agents, or purchasers.If the Selling Stockholders effect such transactions by selling their shares of common stock to or through underwriters, brokers, dealers or agents, such underwriters, brokers, dealers or agents may receive compensation in the form of discounts, concessions or commissions from the Selling Stockholders or commissions from purchasers of common stock for whom they may act as agent (which discounts, concessions or commissions as to particular underwriters, brokers, dealers or agents may be in excess of those customary in the types of transactions involved). We will pay all expenses in connection with the registration and sale of the common stock by the selling security holders, who may be deemed to be underwriters in connection with their offering of shares.The estimated expenses of issuance and distribution are set forth below: Registration Fees Approximately $ 57.95 Transfer Agent Fees Approximately $ 1,500 Costs of Printing and Engraving Approximately $ 300 Legal Fees Approximately $ 10,000 Accounting Fees Approximately $ 1,000 Total $ 12,857.95 Under the securities laws of certain states, the shares of common stock may be sold in such states only through registered or licensed brokers or dealers.The Selling Stockholders are advised to ensure that any underwriters, brokers, dealers or agents effecting transactions on behalf of the Selling Stockholders are registered to sell securities in all fifty states.In addition, in certain states the shares of common stock may not be sold unless the shares have been registered or qualified for sale in such state or an exemption from registration or qualification is available and we have complied with them.The Selling Stockholders and any brokers, dealers or agents that participate in the distribution of common stock may be considered underwriters, and any profit on the sale of common stock by them and any discounts, concessions or commissions received by those underwriters, brokers, dealers or agents may be considered underwriting discounts and commissions under the Securities Act of 1933. In accordance with Regulation M under the Securities Exchange Act of 1934, neither we nor the Selling Stockholders may bid for, purchase or attempt to induce any person to bid for or purchase, any of our common stock while we or they are selling stock in this offering.Neither we nor any of the Selling Stockholders intends to engage in any passive market making or 34 undertake any stabilizing activity for our common stock.None of the Selling Stockholders will engage in any short selling of our securities.We have been advised that under the rules and regulations of the NASD, any broker-dealer may not receive discounts, concessions, or commissions in excess of 8% in connection with the sale of any securities registered hereunder. LEGAL PROCEEDINGS We are not a party to any material legal proceedings and we are not aware of any threatened legal proceedings that could cause a material adverse impact on our business, assets or results of operations. 35 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS The following table sets forth the names and ages of our current directors and executive officers, the principal offices and positions held by each person and the date such person became a director or executive officer.Our executive officers are elected annually by the Board of Directors.The directors serve one-year terms until their successors are elected.The executive officers serve terms of one year or until their death, resignation or removal by the Board of Directors.Unless described below, there are no family relationships among any of the directors and officers, and none of our officers and directors serve as a director for any other reporting issuer. Name Age Position Philip S. Pesin 34 Chairman and Chief Executive Officer Frank Greico 49 Chief Financial Officer and Secretary Trevor K. Pokorney 40 Director Elliot M. Maza 52 Director Leon Dreimann 59 Director Philip S. Pesin was a founder and director of Old Auriga since its inception.Mr. Pesin was appointed Chairman of the Board in December 2005 and was named Chief Executive Officer, Chief Financial Officer and Secretary on March 29, 2006.In July 2006 and November 2006, Mr. Pesin relinquished his Secretary and Chief Financial Officer positions.Mr. Pesin is an attorney and certified public accountant.He is the founder of the Sorrento Financial Group, LLC, a financial services company specializing in private equity and business consulting.From 2001 to 2005, Mr. Pesin was a principal with Sorrento Law Group, Inc.He is also a member of the bar associations of California and the District of Columbia, and holds a Master of Laws degree from The Georgetown University Law Center, a Juris Doctor from the University of San Diego School of Law and a Bachelor of Science in finance from The University of Arizona. Frank Greico joined us in September 2007 and currently serves as our Chief Financial Officer and Corporate Secretary.Mr. Greico has 28 years finance experience including experience as a senior operations and finance executive in publicly traded and privately held technology and manufacturing companies.His experience includes financing and capitalization, mergers and acquisitions, strategic planning, international expansion, product development, licensing, information systems, SEC reporting and investor relations.He has worked as a CFO from 2004 to 2007 for Infotreive, Phatnoise, and Peoplelink.From 1999 to 2004, he served as CFO for Catalytic Solutions. He served as CFO at Quarterdeck from 1996 to 1999.Prior to that, Mr. Greico was CFO and Vice President of Finance and Operations at Knowledge Adventure, Inc.Mr. Greico holds an MBA from Pace University, New York, in management information systems, a BBA in accounting from Pace, is a certified public accountant and a NY office Price Waterhouse Coopers alumni. Trevor K. Pokorney was appointed to our Board of Directors in March 2007, as an independent director.He also serves on the Board’s Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee.Mr. Pokorney has extensive business and financing experience, and has lead and helped finance a number of successful high-tech startups.He is currently the chief operating officer of Gemini Environmental, a startup company in the natural gas industry.He has held this position since 2006.Prior to Gemini, from 2005 to 2006 he was the operations manager of Intel’s Acceleration Products Division (formerly Conformative Systems, Inc.), where he had also been vice president of operations before it 36 was acquired by Intel in 2005.Prior to Intel, he was senior vice president of sales, marketing and manufacturing logistics at Newisys, Inc., a startup company which was the first to introduce an enterprise server based on AMD’s new x86-64 processor.At Newisys, he oversaw the development and introduction of several product lines and drove sales to a $200 million annual run rate within four years.Before Newisys, he served as the vice president of operations for Living.com, a startup e-commerce company, which supplied furniture and home accessories to the U.S. market.Financed by Benchmark Capital, GE Capital and Starbucks, Mr. Pokorney helped Living.com enter a multi-million-dollar strategic alliance with Amazon.com to create a “Home Living” store at Amazon.com.Mr. Pokorney holds a Master of Science degree from Carnegie Mellon University Graduate School of Industrial Administration, Manufacturing and Operations Management where he graduated magna cum laude.He earned his Bachelor of Science in Mechanical Engineering from the University of Texas at Austin, graduating summa cum laude. Elliot M. Maza became a director in May 2007, and serves as one of our independent directors. Mr. Maza is a licensed C.P.A. and attorney and has extensive experience in the pharmaceutical and drug development industries. He was also appointed Chairman of the Company’s Audit Committee. Mr. Maza is currently President and Chief Financial Officerand a member of the Board of Directors of Intellect Neurosciences, Inc. (OTCBB: ILNS), a New York-based biotechnology company.He joinedIntellect in May 2006 as Executive Vice President and CFO, was promoted to President in March 2007 and elected to the Board of Directors in June 2007. Prior to joining Intellect, fromDecember 2003toMay 2006, Mr. Maza was Chief Financial Officer of Emisphere Technologies (NASDAQ: EMIS), a biopharmaceutical company specializing in oral drug delivery. Previously, he was a partner at Ernst and Young LLP and a Vice President at Goldman Sachs, Inc., and JP Morgan Securities, Inc., Mr. Maza also practiced law at Sullivan and Cromwell, a leading New York law firm. He currently serves on the Board of Directors and is Chairman of the Audit Committee of Tapestry Pharmaceuticals, Inc. (NASDAQ: TPPH), a biotechnology company focused on developing proprietary therapies for the treatment of cancer. Mr. Maza received his J.D. degree from the University of Pennsylvania Law School and his Bachelor of Arts degree from Touro College. Leonhard Dreimann was appointed as a director in June 2007, and serves as one of our independent directors.Mr. Dreimann served as Chief Executive Officer of Salton, Inc., since its inception in August 1988 until earlier this year and was a founder of the company. He is also currently a director at Salton Inc.Mr. Dreimann served as Deputy Chairman of AMAP a public Electronics and Housewares Company until 2005. He was managing director and founder of Salton Australia Pty. Ltd., a distributor of Salton brand kitchen appliances.Mr. Dreimann is currently a trustee of the Goodman Theatre, on the board of the Housewares Charity Foundation and a director of BBB. With a marketing degree from Melbourne University Mr. Dreimann has over 35 years experience in consumer goods Sales and Marketing. Director Service and Compensation All of our directors hold office until the next annual meeting of our stockholders or until they resign or are removed from office in accordance with our bylaws. Our non-employee directors receive a directors’ fee of $2,500 per month, in addition to reimbursement for any expenses incurred by them in attending Board meetings.We have entered into indemnification agreements with each of our directors, which provides, among other things that we will indemnify each director, under certain circumstances, for defense expenses, damages, judgments, fines and settlements incurred by the director in connection with actions or 37 proceedings to which he may be a party as a result of his position as a member of our Board, and otherwise to the full extent permitted under our bylaws and state law. Board Committees From time to time the Board appoints and empowers committees to carry out specific functions on behalf of the Board.The following describes the current committees of the Board and their members: Audit Committee Our Audit Committee consists of Messrs. Maza (Chairman), Pokorney and Dreimann.Our Board has instructed the Audit Committee to meet periodically with our management and independent accountants to, among other things, review the results of the annual audit and quarterly reviews and discuss the financial statements, select the independent accountants to be retained, and receive and consider the accountants’ comments as to controls, adequacy of staff and management performance and procedures in connection with audit and financial controls.Each of the members of the Audit Committee of the Board are “independent” within the meaning of Rule 10A-3 of the Exchange Act, and each of the members are able to read and understand fundamental financial statements.In addition, the Board has determined that Mr. Alleman meets the SEC’s definition of an “audit committee financial expert.”The Audit Committee Charter is available on our website, located at http://www.aurigalabs.com, under the tab “Investors—Corporate Governance.” Compensation Committee Our Compensation Committee consists of Messrs. Pokorney (Chairman), Maza and Dreimann.The Compensation Committee determines the salaries and incentive compensation of our officers and provides recommendations for the salaries and incentive compensation of our other employees.The Compensation Committee also administers our stock incentive and stock option plans.Each of the members of the Compensation Committee of the Board are independent within the rules of the SEC.The Compensation Committee Charter is available on our website, located at http://www.aurigalabs.com, under the tab “Investors—Corporate Governance.” Nominating and Corporate Governance Committee Our Nominating and Corporate Governance Committee consists of Messrs. Dreimann (Chairman), Maza, and Pokorney.The Nominating and Corporate Governance Committee identifies individuals who are qualified to become members of the Board, consistent with criteria approved by the Board, selects, or recommends for the Board’s selection, the director nominees for each annual meeting of stockholders, develops and recommends to the Board a set of corporate governance principles applicable to us, and oversees the annual evaluation of the Board and our management.The Nominating and Corporate Governance Committee is also authorized to review related-person transactions for potential conflicts of interest.Each of the members of the Nominating and Corporate Governance Committee of the Board are independent within the rules of the SEC.The Nominating and Corporate Governance Committee Charter is available on our website, located at http://www.aurigalabs.com, under the tab “Investors—Corporate Governance.” 38 Director Candidate Proposals Our Nominating and Corporate Governance Committee may consider director candidates recommended by our stockholders.If a stockholder wishes to propose a director nominee for consideration by the Nominating and Corporate Governance Committee, he or she may do so by submitting name(s) and supporting information to:Nominating and Corporate Governance Committee, c/o Auriga Laboratories, Inc., 10635 Santa Monica Boulevard, Suite 120, Los Angeles, California 90025.When submitting nominees for consideration, a stockholder should explain why the proposed director nominee meets the factors that the Nominating and Corporate Governance Committee considers important.He or she should also provide a written resume of the proposed director candidate, detailing relevant experience and qualifications, as well as a list of references.The Nominating and Corporate Governance Committee will review the resume and may contact references.It will decide based on the resume and references whether to proceed to a more detailed investigation.All director candidates proposed will be evaluated by the same criteria regardless of who proposes the candidate.The above-described procedures were adopted by the Board and the Nominating and Corporate Governance Committee on March 15, 2007. Code of Ethics Between the period from Inception to February 22, 2007, we had not adopted a written Code of Ethics applicable to our senior management and senior financial staff.However, effective as of March 1, 2007, our Board has adopted a Code of Ethics that applies to our Chief Executive Officer, our Chief Financial Officer and our principal accounting officer, as well as to our other senior management and senior financial staff.Our Code of Ethics complies with the requirements imposed by the Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations issued thereunder, for codes of ethics applicable to such officers.Interested persons can obtain a copy of our Code of Ethics, without charge and upon request, by writing to:Investor Relations, c/o Auriga Laboratories, Inc., 10635 Santa Monica Boulevard, Suite 120, Los Angeles, California 90025.Our Code of Ethics is also available, and is incorporated herein by reference, on our website, located at http://www.aurigalabs.com, under the tab “Investors—Corporate Governance.” 39 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of December 12, 2007, certain information with respect to the Company’s equity securities owned of record or beneficially by (i) each Officer and Director of the Company; (ii) each person who owns beneficially more than 5% of each class of the Company’s outstanding equity securities; and (iii) all Directors and Executive Officers as a group. The number of shares and the percentage of shares beneficially owned by each such person or entity, as set forth below, include shares of common stock that such person or group has the right to acquire on or within sixty days after December 12, 2007 pursuant to the exercise of warrants or the conversion of convertible securities. Nature of Affiliation Shares Beneficially Owned (1) Common Stock Percentage Philip S. Pesin (2) Chairman and Chief Executive Officer 10,858,634 18.11% Frank Greico (3) Chief Financial Officer 400,000 * Elliot Maza(4) Independent Director 65,625 * Leon Dreimann (5) Independent Director 65,625 * Trevor K. Pokorney (6) Independent Director 125,000 * All Executive Officers and Directors as a Group (5 persons) 6,970,647 11.92 *Less than 1% (1) Applicable percentage of ownership is based upon 59,954,037shares of our common stock outstanding as ofDecember 12, 2007.Beneficial ownership is determined in accordance with the rules of the SEC and includes voting and investment power with respect to shares shown as beneficially owned.Shares of common stock subject to warrants currently exercisable or exercisable within 60 days of December 12, 2007 are deemed outstanding for computing the shares and percentage ownership of the person or entity holding such warrants or convertible securities, but are not deemed outstanding for computing the percentage ownership of any other person or entity. (2) Consists of:(i)6,814,634 shares held of record by Mr. Pesin, his spouse and the Pesin Trust Dated March 23, 2007; (ii); 4,044,000 shares that the Pesin Trust currently has the right to acquire pursuant to warrants; Mr. Pesin also holds an option to purchase up to3,000,000 shares of stock of which none are vested or will vest within 60 days of October 4, 2007.Mr. Pesin has sole voting and dispositive power over the shares that he holds of record, and Mr. Pesin shares voting and dispositive power over the shares that are held by Mrs. Pesin, SFP.The address for this stockholder is c/o Singer Lewak Greenbaum & Goldstein LLP, 10960 Wilshire Boulevard, Suite 1100, Los Angeles, California 90024.For more information on this matter, please refer to the sections entitled “Risk Factors―Risks Related to Our Business." (3) Includes options to purchase 1,400,000 shares at $1.55 per share, of which 400,000 have vested or will vest with 60 days of December 12, 2007. (4) Includes options to purchase 150,000 shares at $1.37 per share, of which 65,625 have vested or will vest within 60 days of December 12, 2007.The options expire on May 8, 2017.The address for this stockholder c/o Auriga Laboratories, Inc., 10635 Santa Monica Boulevard, Suite 120, Los Angeles, CA 90025. (5) Includes options to purchase 150,000 shares at $1.10 per share, of which 65,625 have vested or will vest within 60 days of December 12, 2007.The options expire on June 22, 2017.The address for this stockholder c/o Auriga Laboratories, Inc., 10635 Santa Monica Boulevard, Suite 120, Los Angeles, CA 90025. (6) Includes an option to purchase 200,000 shares at $0.72 per share, of which 125,000 have vested or will vest within 60 days of December 12, 2007.The options expire on February 1, 2017.The address for this stockholder is c/o Auriga Laboratories, Inc., 10635 Santa Monica Blvd. #120, Los Angeles, CA 90025. The issuer is not aware of any person who owns of record, or is known to own beneficially, five percent or more of the outstanding securities of any class of the issuer, other than as set forth above.The Company does not have an investment advisor.There are no current arrangements which will result in a change in control. 40 DESCRIPTION OF SECURITIES Our authorized capital stock currently consists of 260,000,000 shares of capital stock, par value $0.001 per share, of which 250,000,000 shares are designated as common stock and 10,000,000 shares are designated as preferred stock, the rights and preferences of which may be established from time to time by our Board.As of January 3, 2008, there were 62,454,037 shares of our common stock issued and outstanding and no shares of our preferred stock issued and outstanding.In addition, we have issued and outstanding:(i) 11,936,269 options to purchase our common stock; and (ii) we have issued and outstanding 13,737,338 warrants to purchase our common stock.No other securities are outstanding. The description of our securities contained herein is a summary only and may be exclusive of certain information that may be important to you.For more complete information, you should read our certificate of incorporation and its amendments and restatements, together with our corporate bylaws. Common Stock.Each shareholder of our common stock is entitled to a pro rata share of cash distributions made to stockholders, including dividend payments.Holders of our common stock are entitled to one vote per share on all matters to be voted upon by the stockholders.There is no cumulative voting with respect to the election of our directors or any other matter.Therefore, the holders of more than 50% of the shares voted for the election of those directors can elect all of the directors.The holders of our common stock are entitled to receive dividends when and if declared by our Board of Directors from funds legally available therefore.Cash dividends are at the sole discretion of our Board of Directors.In the event of our liquidation, dissolution or winding up, holders of common stock are entitled to share ratably in all assets remaining after payment of liabilities, subject to the liquidation preference of any outstanding preferred stock.The common stock has no preemptive, conversion or other rights to subscribe for additional securities.There are no redemption or sinking fund provisions applicable to the common stock.The rights, preferences and privileges of holders of common stock are subject to, and may be adversely affected by, the rights of the holders of shares of any series of preferred stock that we may designate and issue in the future. Preferred Stock.Our certificate of incorporation empowers the Board to issue up to 10,000,000 shares of preferred stock from time to time in one or more series.The Board also may fix the designation, privileges, preferences and rights and the qualifications, limitations and restrictions of those shares, including dividend rights, conversion rights, voting rights, redemption rights, terms of sinking funds, liquidation preferences and the number of shares constituting any series or the designation of the series.Terms selected could decrease the amount of earnings and assets available for distribution to holders of our common stock or adversely affect the rights and power, including voting rights, of the holders of our common stock without any further vote or action by the stockholders.As a result, the rights of holders of common stock will be subject to, and may be adversely affected by, the rights of the holders of any preferred stock that may be issued by us in the future. Stock Options and Warrants.Pursuant to the Auriga Laboratories, Inc. 2005 Stock Option Plan, Auriga Laboratories, Inc. 2006 Stock Option Plan, Auriga Laboratories, Inc. 2007 Stock Option Plan, Auriga Laboratories, Inc. 2006 Equity Incentive Plan and Auriga Laboratories, Inc. 2007 Equity Incentive Plan, we have outstanding grants of options to purchase 11,936,269 shares of our common stock.These options are exercisable at prices ranging from $0.095 to $2.55 per share.The outstanding options were granted to 45 of our officers, key employees, directors, independent contractors and sales representatives, consultants and former 41 affiliates for the purpose of attracting qualified management and employees.Awards issued under these plans may be issued to employees, non-employee directors, independent contractors and sales representatives, consultants and advisors.On September 26, 2007, the Board approved and adopted the Auriga Laboratories, Inc. 2008 Omnibus Stock Grant and Option Plan (the “2008 Omnibus Plan”).The company intends to submit the 2008 Omnibus Plan for shareholder approval within the next twelve months.We reserved 10,000,000 shares to be issued under the 2008 Omnibus Plan, but we have not issued any shares under the plan. As of December 12, 2007, we had outstanding warrants to purchase an aggregate of 13,737,338 shares of our common stock, of which 13,737,338 are currently vested.The outstanding warrants have a weighted average exercise price of $1.22 per share. Exchange Offer. The Board of Directors approved a Warrant Exchange Offer whereby until 5:00 p.m. Pacific Standard Time on December 28, 2007, each warrant holder has the option to (a) exercise the warrant at $0.11 per share or, (b) exchange the Warrant for the Company’s common stock on a 1 for ¼ ratio. By way of example, if the Warrant entitles the holder to purchase 100 shares of common stock, he could fulfill the purchase requirements by exchanging the Warrant for 25 shares of common stock. As of the date of this Prospectus no Warrants have been exchanged for the Company’s common stock. Dividend Policy.We have never declared or paid a cash dividend on our capital stock. We do not expect to pay cash dividends on our common stock in the foreseeable future.We currently intend to retain our earnings, if any, for use in our business.Any dividends declared in the future will be at the discretion of our Board of Directors and subject to any restrictions that may be imposed by our lenders. Transfer Agent.Our transfer agent is Computershare Trust Company, Inc., Denver, Colorado. 42 INTEREST OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer or employee. The financial statements included in this prospectus and the registration statement have been audited by Williams & Webster, P.S., Certified Public Accountants, to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Article VIII of our Articles of Incorporation provides that, the personal liability of the directors of the corporation is hereby eliminated to the fullest extent permitted by paragraph 1 of Section 145 of the General Corporation Law of the State of Delaware, as the same may be amended and supplemented. Article VIII of our Articles of Incorporation provides that, the corporation shall, to the fullest extent permitted by Section 145of the General Corporation Law of the State of Delaware, as the same may be amended and supplemented, indemnify any and all persons whom it shall have power to indemnify under said section from and against any and all expenses, liabilities, or other matters referred to in or covered by said section. Article X of our Bylaws also addresses indemnification for any person that is the subject of a proceeding, by reason of the fact that he or she, or a person of whom he or she is the legal representative, is or was a director or officer of the Corporation and was acting in that capacity to the extent permitted under the General Corporation Law of the State of Delaware. There are no resolutions of our stockholders or directors which address indemnification. Insofar as indemnification for liabilities arising under the Securities Act of 1933 (the “Act”) may be permitted to directors, officers and controlling persons of the small business issuer pursuant to the foregoing provisions, or otherwise, the small business issuer has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. ORGANIZATION WITHIN LAST FIVE YEARS In May 2006, Auriga Laboratories, Inc., a privately-held Delaware corporation formed in April 2005 (“Old Auriga”), entered into an Agreement and Plan of Merger with Multi-Link Telecommunications, Inc., a Colorado corporation (“Multi-Link”), to merge with and into a wholly-owned subsidiary of Multi-Link.Prior to the merger, Multi-Link was a publicly-traded corporation trading under the stock symbol MLNK.OB, and had no material assets, liabilities or 43 operations.The merger of Old Auriga with Multi-Link’s wholly-owned subsidiary was completed on May 17, 2006.Pursuant to the merger, Old Auriga’s stockholders became the holders of approximately 93% of the outstanding shares of Multi-Link.In July 2006, Multi-Link reincorporated in the State of Delaware and changed its name to Auriga Laboratories, Inc.Multi-Link provided basic voice mail, call routing and advanced integrated voice and fax messaging to small businesses.Since the merger with Multi-Link, we have not conducted any business other than operations heretofore conducted or contemplated to be conducted by Old Auriga.Because the stockholders of Old Auriga became the controlling stockholders of Multi-Link after the merger, Old Auriga was treated as the acquirer for accounting purposes and, therefore, the transaction was accounted for as a reverse merger.Accordingly, for accounting purposes, the historical financial statements presented are those of Old Auriga. Following the merger, on July 11, 2006, we effected a 1-for-15 reverse stock split, which became effective on July20, 2006.Unless provided otherwise, each of the share numbers set forth in this prospectus reflect the changes to our capital stock effected by the merger and the reverse stock split. On December 28, 2006, our Board of Directors adopted a resolution amending our bylaws for the purpose of changing our fiscal year.The amendment serves to change our fiscal year end from March 31 to December 31, effective December 31, 2006.As a result, all references in this prospectus to the “year ended December 31, 2006” refers to the nine-month transition period from April 1, 2006 to December 31, 2006. 44 DESCRIPTION OF BUSINESS Company Overview We are the first specialty pharmaceutical company building a nationwide commission-based sales model. Our business model combines driving revenues through a variable cost commission-based sales structure, acquisition of proven brand names, introduction of new brands, and a strategic development pipeline, all of which are designed to enhance the growing direct relationships with physicians nationwide. An innovative, commission-only sales force structure allows the company to cover sales territories that traditionally would not be a focus for large pharmaceutical companies. On December 12, 2007, Auriga Laboratories, Inc., a Delaware corporation (the “Company”) entered into a Purchase Agreement (“Agreement”) with Malibu Pharma, Inc. (“Malibu”). Under the terms of the Agreement, the Company sold one of its wholly owned subsidiaries, Stesso Pharmaceuticals, LLC (“Stesso”) to Malibu for Six Million Dollars ($6,000,000) (the “Purchase Price”). Stesso holds the license rights to sell and title to inventory of products Extendryl®, Levall®, and Dura-vent™ (the “Products”). The Purchase Price was paid by Malibu executing and delivering to the Company a promissory note for Six Million Dollars ($6,000,000) (the “Note”). The Company was granted a Two Hundred Seventy day (270) option to repurchase Stesso for One Hundred Fifty Percent (150%) of the Purchase Price (the “Repurchase Option”). In addition, for a period of two years, Malibu shall reimburse the Company for sales commissions paid to its independent sales representatives for sales of the Products. The Note is for a term of 3 years with an annual interest rate of 8%, with interest payments to the Company beginning after the first year. Malibu must pay the Company seventy percent (70%) of its total net revenue collected from sales of the Products during the first 2 calendar quarters of 2008 to the Company, which shall be applied toward principal on the Note. Beginning in the first calendar quarter after payment in full of all principal and interest on the Note, Malibu must pay 5% of its net revenue collected from sales of Products by Stesso to the Company. We operate out of three divisions.The first is the Auriga Branded Prescriptions division which focuses on the respiratory, dermatology, oncology and psychiatry markets.The second is the Auriga Consumer Brands division focusing initially in the respiratory over-the-counter and hair care markets.The third is the Advanced Topical Solutions Pharmaceuticals division which is dedicated primarily to Dermatologists with a secondary focus on Gastroenterologists and Colon-Rectal Specialists. Our corporate strategy focuses on two primary objectives.The first is building an innovative, nationwide sales model that drives revenue through a variable cost, commission-only structure.The second is developing a diversified product portfolio by acquiring proven brands, the introduction of line extensions, reformulations, and the strategic development of our own products. 45 The Auriga Strategy We believe that our ability to market, license, acquire and develop brand name prescription products uniquely positions us to continue to grow.The key elements of our strategy include: · Focusing on low-risk product opportunities that can reach the market within a relatively short time frame in order to establish focused therapeutic divisions.In general, we seek pharmaceutical products that are already approved, or already on the market, have an established market presence and reputation in the medical community, but may no longer have patent protection or are no longer being actively promoted by their marketers. We seek to combine such drugs with patented reformulation and/or drug delivery or other technologies in an effort to produce unique product profiles with distinct market and/or clinical advantages over others. These proprietary and potentially patented products can then be re-introduced to the market by leveraging the existing brand equity and patient base of the original product and the new formulation and/or drug delivery technologies which we have introduced. · Seeking in-license opportunities and co-promotion partnerships.We anticipate that product additions may fund expansion of therapeutically-focused sales divisions and development of pipeline products, and provide opportunities for us to co-promote with other products. · Focusing on low-risk and medium-term opportunities that can reach the market within 48 months.Products in this category of interest have beenpreviously approved, but may be able to be introduced to the market by making changes in the delivery route or dosing schedule of the drug.By utilizing the regulatory approval pathway authorized by Section 505(b)(2) of the U.S. Food, Drug and Cosmetic Act (“505(b)(2)”), which is administered by the U.S. Food and Drug Administration (“FDA”), we intend to introduce well-known products, file new drug applications (“NDAs”) under 505(b)(2), and if such NDAs are ultimately approved by the FDA, benefit from the renewed market exclusivity for such products. Our partnership with River’s Edge, whereby we expect River’s Edge will provide five dermatology pharmaceutical formulations to us for commercial introduction and application with the FDA under 505(b)(2) for such formulations in fiscal 2007, is an example of this strategy. · Developing a proprietary patent portfolio to protect therapeutic categories we desire to enter.We are aggressively working with our regulatory and intellectual property attorneys in an effort to file and secure patent claims in the United States covering product inventions and innovations that we believe are valuable.These patents, if issued and ultimately found to be valid, may enable us to create a barrier to entry for competitors in the United States market (in addition to regulatory exclusivity provided by FDA approval). 46 · Identifying and developing new products utilizing known chemical entities combined with proprietary delivery technologies for use in new disease areas/indications for that chemical entity.By identifying high value markets with unmet or under-met needs and developing products to serve those needs, we may yield significant franchise value through product introduction with both regulatory and intellectual property exclusivity in the market.As an example of this strategy, we are working on altering fluticasone, a highly effective topical steroid traditionally used in the asthmatic and dermatological fields, to allow for delivery of fluticasone to the colon and lower intestine for use in treating Crohn’s disease. Specialty Pharmaceutical Products Most of our products treat recurring or chronic conditions or disorders which result in repeat use over an extended period of time.Our specialty pharmaceutical products include: Aquoral™ Our Aquoral™ product is an FDA-cleared, patent-pending, prescription-only, integrated mouth spray device designed to treat xerostomia, or dry mouth syndrome.Aquoral™ has never been marketed in the United States.We launched the Aquoral™ product in February 2007.We market the Aquoral™ product through our commission-based sales force primarily to psychiatrists, rheumatologists and general practitioners. Our Aquoral™ product addresses the common condition known as xerostomia, or dryness of the mouth from salivary gland dysfunction due to aging, disease and drug reaction.Xerostomia can often be severe and painful and is estimated to affect between 10 and 24 percent of the adult population and up to as much as 46 percent of elderly people.Deficiency of saliva production is associated with a number of diseases, including diabetes, hypertension, rheumatic diseases and Sjögren’s syndrome and can be caused by surgery to the mouth and cancer or radiotherapy to the mouth.In addition, xerostomia is a side effect of many common medications, including those taken for depression, high blood pressure, allergy and cancer.A combination of drugs (“polypharmacy”) may cause xerostomia to become worse.Dry mouth causes quality of life problems such as difficulties in speaking and swallowing.In addition, a long-term saliva deficiency can also cause oral health problems such as accelerated tooth decay and oral infections.The main branded prescription drug competitors of Aquoral™ are Salagen®, Caphosol®, Numoisyn™ and Evoxac®. 47 The Aquoral™ product, known in France under the brand name Aequasyal®, was developed by Laboratoires Carilène S.A.S., of Montesson, France (“Carilène”).We obtained the exclusive United States rights to Aquoral™ by entering into a licensing and supply agreement with Carilène on September 13, 2006 (the “Aquoral™ License”).The Aquoral™ License gives us the exclusive right to sell, market, distribute, sublicense and exploit the Aquoral™ in the United States and its territories in consideration of a running royalty obligation based on our net sales of the product line.The Aquoral™ product is manufactured by Carilène’s manufacturer, Laboratoires Chemineau S.A.S., of Vouvray, France.Currently the Aquoral™ brand consists of one product:an FDA-approved, patent-pending prescription integrated mouth spray device.The Aquoral™ product is covered by a patent application filed with the U.S. Patent and Trademark Office in December 2003.For a more detailed description of our agreement with Carilène, please refer to the section entitled “—Third Party Agreements.” Zinx™ On December 1, 2006, we obtained an exclusive license relating to the treatment of the common cold with a patented formula of zinc acetate (“Zinc Product”) from George Andrew Eby III, in consideration of a running royalty obligation based on our net sales of the Zinc Product.During the first half of 2007, we have launched Zinx™ stand alone lozenges and Zinx™ convenience kits.As a stand alone product, Zinx™ is an over the counter, or “self-medication,” homeopathic zinc lozenge based on a patented zinc acetate formulation.The four-gram peppermint flavored Zinx™ lozenge releases 14.0 mg zinc ions.It is targeted at the cough and cold market category and is generally indicated for prevention of and relief of the common cold. 48 To our knowledge, the Zinx™ over the counter formulation is the only formulation ever demonstrated in common cold research to dramatically reduce the duration and severity of common cold symptoms in two independent, double-blind, placebo-controlled clinical trials published in peer reviewed medical journals.The clinical study, published in the Annals of Internal Medicine in 2000, involved 48 participants (25 in the Zinc group and 23 in the placebo group).Compared with the placebo group, the zinc acetate group had shorter mean overall duration of cold symptoms (4.5 vs. 8.1 days), along with reductions in cough and nasal discharge and decreased total severity scores for all symptoms.We believe Zinx™ is unique in the cough and cold market category due to the claims that we are able to make regarding its ability to reduce the duration and severity of common cold symptoms, especially coughing.Zinx™ is manufactured by a third party.For a more detailed description of our agreement with Mr. Eby, please refer to the section entitled “—Third Party Agreements.” Xyralid™ During the first half of 2007, we launched two dermatology products.Xyralid™ LP Lotion is indicated for the anti-inflammatory anesthetic relief of pruritus (itching) and pruritic eczemas, abrasions, minor burns, insect bites, pain and soreness due to pruritus ani, pruritus vulvae, hemorrhoids, anal fissures and similar conditions of the skin and mucous membranes. Pruritus is the number one symptom associated with these conditions.Xyralid™ RC is a cream that is sold in a convenience kit that contains a seven- day supply (14 units) of Xyralid Rectal Cream and a 7 day supply of Konsyl® Natural Bulk-Forming Laxative with a convenient shaker cup. Xyralid RC will be promoted to Gastroenterologists and Colon Rectal Specialists and is targeted for the relief of mild hemorrhoid symptoms.Xyralid™
